Exhibit 10.1

 

EXECUTION VERSION

 

TERM LOAN AGREEMENT

 

dated as of

 

February 28, 2018

 

among

 

MAPLE PARENT HOLDINGS CORP.,
as Initial Borrower

 

THE LENDERS PARTY HERETO

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
GOLDMAN SACHS BANK USA
as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A.
and

GOLDMAN SACHS BANK USA
as Syndication Agents

 

BNP PARIBAS, CITIBANK, N.A., COÖPERATIEVE RABOBANK U.A. NEW YORK BRANCH, CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, INTESA SANPAOLO S.P.A. NEW YORK BRANCH,
MIZUHO BANK, LTD., MORGAN STANLEY MUFG LOAN PARTNERS, LLC, ROYAL BANK OF CANADA
and WELLS FARGO BANK, N.A.,
as Documentation Agents

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

 

 

 

Article I

 

 

 

 

 

 

 

Definitions

 

 

 

 

 

Section 1.01

 

Defined Terms

1

Section 1.02

 

Classification of Loans and Borrowings

22

Section 1.03

 

Terms Generally

22

Section 1.04

 

Accounting Terms; GAAP

22

 

 

 

 

 

 

Article II

 

 

 

 

 

 

 

The Credits

 

 

 

 

 

Section 2.01

 

Commitments; Loans

23

Section 2.02

 

Loans and Borrowings

23

Section 2.03

 

Requests for Borrowings

24

Section 2.04

 

[Reserved]

24

Section 2.05

 

[Reserved]

24

Section 2.06

 

Funding of Borrowings

24

Section 2.07

 

Interest Elections

25

Section 2.08

 

Termination and Reduction of Commitments

26

Section 2.09

 

Repayment of Loans; Evidence of Debt

26

Section 2.10

 

Prepayment of Loans

27

Section 2.11

 

Fees

27

Section 2.12

 

Interest

28

Section 2.13

 

Alternate Rate of Interest

28

Section 2.14

 

Increased Costs

29

Section 2.15

 

Break Funding Payments

30

Section 2.16

 

Taxes

31

Section 2.17

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

35

Section 2.18

 

Mitigation Obligations; Replacement of Lenders

36

Section 2.19

 

Defaulting Lenders

37

Section 2.20

 

Joinder of Surviving Borrower

37

 

 

 

 

 

 

Article III

 

 

 

 

 

 

 

Representations and Warranties

 

 

 

 

 

Section 3.01

 

Organization; Powers

37

Section 3.02

 

Authorization; Enforceability

38

Section 3.03

 

Governmental Approvals; No Conflicts

38

Section 3.04

 

Financial Condition; No Material Adverse Change

38

Section 3.05

 

Properties

38

Section 3.06

 

Litigation and Environmental Matters

39

 

--------------------------------------------------------------------------------


 

Section 3.07

 

Compliance with Laws

39

Section 3.08

 

Investment Company Status

39

Section 3.09

 

Taxes

39

Section 3.10

 

ERISA

39

Section 3.11

 

Disclosure

39

Section 3.12

 

Margin Regulations

40

Section 3.13

 

EEA Financial Institutions

40

Section 3.14

 

Anti-Corruption Laws and Sanctions

40

Section 3.15

 

Solvency

40

 

 

 

 

 

 

Article IV

 

 

 

 

 

 

 

Conditions

 

 

 

 

 

Section 4.01

 

Conditions Precedent to Effective Date

40

Section 4.02

 

Closing Date

41

Section 4.03

 

Determinations under Sections 4.01 and 4.02

43

 

 

 

 

 

 

Article V

 

 

 

 

 

 

 

Affirmative Covenants

 

 

 

 

 

Section 5.01

 

Financial Statements; Ratings Change and Other Information

43

Section 5.02

 

Notices of Material Events

45

Section 5.03

 

Existence; Conduct of Business

45

Section 5.04

 

Payment of Taxes

45

Section 5.05

 

Maintenance of Properties; Insurance

45

Section 5.06

 

Books and Records; Inspection Rights

45

Section 5.07

 

Compliance with Laws

46

Section 5.08

 

Use of Proceeds

46

Section 5.09

 

Additional Guarantors; Release of Guarantors

46

 

 

 

 

 

 

Article VI

 

 

 

 

 

 

 

Negative Covenants

 

 

 

 

 

Section 6.01

 

Liens

47

Section 6.02

 

Fundamental Changes

48

Section 6.03

 

[Reserved]

48

Section 6.04

 

Financial Covenant; Leverage

48

Section 6.05

 

Transactions with Affiliates

49

 

ii

--------------------------------------------------------------------------------


 

 

 

Article VII

 

 

 

 

 

 

 

Events of Default

 

 

 

 

 

 

 

Article VIII

 

 

 

 

 

 

 

The Administrative Agent; the Agents

 

 

 

 

 

Section 8.01

 

The Administrative Agent; the Agents

53

Section 8.02

 

Administrative Agent’s Reliance, Indemnification

55

Section 8.03

 

Certain ERISA Matters

56

 

 

 

 

 

 

Article IX

 

 

 

 

 

 

 

Miscellaneous

 

 

 

 

 

Section 9.01

 

Notices

57

Section 9.02

 

Waivers; Amendments

60

Section 9.03

 

Expenses; Indemnity; Damage Waiver

61

Section 9.04

 

Successors and Assigns

62

Section 9.05

 

Survival

65

Section 9.06

 

Counterparts; Integration; Effectiveness

66

Section 9.07

 

Severability

66

Section 9.08

 

Right of Setoff

66

Section 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

66

Section 9.10

 

WAIVER OF JURY TRIAL

67

Section 9.11

 

Headings

67

Section 9.12

 

Confidentiality

67

Section 9.13

 

Interest Rate Limitation

69

Section 9.14

 

Patriot Act

69

Section 9.15

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

69

Section 9.16

 

No Advisory or Fiduciary Responsibility

70

Section 9.17

 

Release of Guarantors

70

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 2.01

 

Commitments

 

 

 

Schedule 6.01

 

Existing Liens

 

 

 

Schedule 6.05

 

Transactions with Affiliates

 

EXHIBITS:

 

Exhibit A

 

Form of Assignment and Assumption

 

 

 

Exhibit B

 

Form of Guaranty

 

 

 

Exhibit C

 

[Reserved]

 

 

 

Exhibit D-1

 

Form of U.S. Tax Compliance Certificate
(Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

Exhibit D-2

 

Form of U.S. Tax Compliance Certificate
(Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

 

 

Exhibit D-3

 

Form of U.S. Tax Compliance Certificate
(Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

 

 

Exhibit D-4

 

Form of U.S. Tax Compliance Certificate
(Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

Exhibit E

 

Form of Solvency Certificate

 

 

 

Exhibit F

 

Form of Borrower Joinder

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT dated as of February 28, 2018 (as amended, restated,
increased, extended, supplemented or otherwise modified from time to time, this
“Agreement”), among MAPLE PARENT HOLDINGS CORP. (the “Initial Borrower”; whose
rights and obligations will be assigned to and assumed by, on and following the
Closing Date immediately upon the borrowing of the Loans, DR PEPPER SNAPPLE
GROUP, INC. (the “Surviving Borrower”)), as Borrower, the LENDERS from time to
time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Defined Terms. As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any dollar Loan or dollar Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternative Base Rate.

 

“Acquisition” means the series of transactions which will result in (i) existing
shareholders of the Initial Borrower owning a majority of the equity interests
of the Surviving Borrower and (ii) the Initial Borrower becoming a wholly-owned
subsidiary of the Surviving Borrower as of the effective time of the merger of
Merger Sub into the Initial Borrower, in each case, pursuant to the Acquisition
Agreement.

 

“Acquisition Agreement” means that certain merger agreement dated January 29,
2018, by and among the Surviving Borrower, Merger Sub, and the Initial Borrower.

 

“Acquisition Representations” means the representations made by or with respect
to the Surviving Borrower and its Subsidiaries in the Acquisition Agreement as
are material to the interests of the Lenders and the Bookrunners (but only to
the extent that the Initial Borrower has the right not to consummate the
Acquisition, or to terminate its obligations (or otherwise does not have an
obligation to close), under the Acquisition Agreement (in each case, in
accordance with the terms of the Acquisition Agreement) as a result of a failure
of such representations in the Acquisition Agreement to be true and correct, in
each case without any liability in accordance with the terms thereof).

 

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor appointed
pursuant to Section 8.01(f).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning assigned to such term in Section 9.01(d).

 

--------------------------------------------------------------------------------


 

“Agents” means, collectively, the Administrative Agent, and the syndication
agents and documentation agents named on the cover of this Agreement.

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Alternative Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1/2 of 1% and (c) the Adjusted Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted Eurodollar Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 or LIBOR02 Page (or otherwise on the
Reuters screen) (or on any successor or substitute page of such service, or any
successor to or substitute for such service providing rate quotations comparable
to those currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time on such day. Any change in the Alternative
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Adjusted Eurodollar Rate,
respectively. If the Alternative Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13 hereof, then the Alternative Base Rate shall
be the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above. If the Alternative Base Rate as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Alternative Interest Rate Election Event” has the meaning assigned to such term
in Section 2.13.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time that
prohibit bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the Commitment Fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the ratings by S&P and Moody’s, respectively, applicable on such date to
the Index Debt:

 

Index Debt Ratings:

 

ABR
Spread

 

Eurodollar
Spread

 

Commitment
Fee Rate

 

Category 1

 

 

 

 

 

 

 

Index Debt ratings of at least A by S&P and/or A2 by Moody’s

 

0.000

%

0.875

%

0.070

%

 

2

--------------------------------------------------------------------------------


 

Index Debt Ratings:

 

ABR
Spread

 

Eurodollar
Spread

 

Commitment
Fee Rate

 

Category 2

 

 

 

 

 

 

 

Index Debt ratings less than Category 1, but at least A- by S&P and/or A3 by
Moody’s

 

0.000

%

1.000

%

0.090

%

 

 

 

 

 

 

 

 

Category 3

 

 

 

 

 

 

 

Index Debt ratings less than Category 2, but at least BBB+ by S&P and/or Baa1 by
Moody’s

 

0.125

%

1.125

%

0.100

%

 

 

 

 

 

 

 

 

Category 4

 

 

 

 

 

 

 

Index Debt ratings less than Category 3, but at least BBB by S&P and/or Baa2 by
Moody’s

 

0.250

%

1.250

%

0.125

%

 

 

 

 

 

 

 

 

Category 5

 

 

 

 

 

 

 

Index Debt ratings less than Category 4

 

0.500

%

1.500

%

0.200

%

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01 or otherwise. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders whose consent is required by Section 9.02 shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b)(ii).

 

“ASC” has the meaning assigned to such term in Section 1.04(a).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European

 

3

--------------------------------------------------------------------------------


 

Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).

 

“Bookrunners” means, collectively, JPMorgan, Merrill Lynch, Pierce Fenner &
Smith Incorporated and Goldman Sachs Bank USA, in their capacities as lead
arrangers and bookrunners.

 

“Borrower” means (a) at any time prior to the consummation of the Acquisition
and the borrowing of the Loans on the Closing Date, the Initial Borrower and
(b) upon and at any time after the consummation of the Acquisition and upon the
borrowing of the Loans on the Closing Date, the Surviving Borrower.

 

“Borrower Joinder” means a joinder agreement in substantially the form of
Exhibit F hereto (or otherwise reasonably satisfactory to the Administrative
Agent), to be executed by the Surviving Borrower on or prior to the Closing
Date.

 

“Borrowing” means an advance of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to any interest rate setting as to any
Eurodollar Loan, any funding, disbursement, settlement and/or payments in
dollars in respect of such Eurodollar Loan or any other dealing in dollars to be
carried out pursuant to this Agreement in respect of any such Eurodollar Loan,
any such day that is also a day on which dealings in dollar deposits are
conducted by and between banks in the London interbank market.

 

4

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that all obligations of any Person that are or would have
been treated as operating leases (including for avoidance of doubt, any network
lease or any operating indefeasible right of use) for purposes of GAAP prior to
the issuance by the Financial Accounting Standards Board on February 25, 2016 of
an Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases for purposes of all financial definitions and calculations for
purpose of this Agreement (whether or not such operating lease obligations were
in effect on such date) notwithstanding the fact that such obligations are
required in accordance with the ASU (on a prospective or retroactive basis or
otherwise) to be treated as Capital Lease Obligations in the financial
statements to be delivered pursuant to Section 5.01.

 

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

“CFC Holdco” means a Domestic Subsidiary substantially all of whose assets
consist (directly or indirectly through entities that are disregarded for U.S.
federal income tax purposes) of the voting Stock and/or Stock Equivalents of one
or more CFCs.

 

“Change in Control” means (a) the acquisition (except pursuant to the
Acquisition) of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Exchange Act and the rules of the
SEC thereunder as in effect on the date hereof) (other than any corporation
owned, directly or indirectly, by the stockholders of the Borrower in
substantially the same proportions as their ownership of stock in the Borrower),
of Stock representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Stock of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated or
approved by the board of directors of the Borrower nor (ii) approved or
appointed by directors so nominated.

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, (a) the adoption of any law, rule, regulation or treaty by any
Governmental Authority, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 2.14(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary (x) all requests,
rules, guidelines or directives issued under, or in connection with, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Charges” has the meaning assigned to such term in Section 9.13.

 

“Closing Date” has the meaning assigned to such term in Section 4.02.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

5

--------------------------------------------------------------------------------


 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower on the Closing Date pursuant to Section 2.01 in an aggregate principal
amount at any one time outstanding not to exceed the dollar amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto as such amount may be adjusted from time to time
in accordance with this Agreement. The aggregate amount of the Commitments as of
the Effective Date is $2,700,000,000.

 

“Commitment Fee” has the meaning assigned to such term in Section 2.11(a).

 

“Communications” has the meaning provided to such term in Section 9.01(b).

 

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its subsidiaries in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person, for any period,
Consolidated Net Income of such Person for such period plus (A) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of:

 

1)             the aggregate amount of Consolidated Interest Expense for such
period,

 

2)             expense for income taxes paid or accrued for such period,

 

3)             all amounts attributable to (i) the write-off or amortization of
deferred financing costs and premiums paid or other expenses incurred directly
in connection with any early extinguishment of Indebtedness or
(ii) depreciation, amortization (including amortization of goodwill and other
intangible assets) or impairment of goodwill or other intangible assets for such
period,

 

4)             (i) any extraordinary, unusual or non-recurring charges, expenses
and losses during such period (including costs, expenses and payments, in
connection with actual or prospective litigation, legal settlements, fines,
judgments or orders), (ii) any non-cash charges, expenses or losses and
(iii) any costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, synergies, operating expense
reductions, business optimization initiatives, integration, transition,
decommissioning, consolidation and other restructuring costs, charges, accruals,
reserves or expenses (including costs related to the opening, pre-opening,
expansion, closure and/or consolidation of stores, offices and facilities
(including rent termination, moving and relocation costs), costs related to the
termination of distributor and joint venture arrangements and discontinued
operations, costs, expenses or charges associated with inventory obsolescence
(including, resulting from discontinued products and excess inventory),
retention charges, contract termination costs, recruiting, signing, retention or
completion bonuses and expenses, severance expenses and any cost associated with
any modification to any pension and post-retirement employee benefit plan,
software and other systems development, establishment and implementation costs,
costs relating to entry into a new market, project startup costs, costs relating
to any strategic initiative or new operations and conversion costs and any
business development, consulting or legal costs and fees relating to the
foregoing),

 

5)             the aggregate amount of all non-cash compensation charges
incurred during such period arising from the grant of or the issuance of Stock
or Stock Equivalents and any equity incentive plans, arrangements or programs,

 

6

--------------------------------------------------------------------------------


 

6)             any loss realized by such Person or any of its Subsidiaries in
connection with any dispositions (other than sales of inventory in the ordinary
course of business) or discontinued operations that occur during such period,

 

7)             at the discretion of the Borrower, Transaction Costs (including
those related to the Transactions) incurred or paid in cash in such period
(whether or not such underlying transaction is successful),

 

8)             the amount of pro forma cost savings, operating expense
reductions and synergies related to the Transactions, any acquisitions or other
investments, dispositions, restructurings, cost savings initiatives or other
initiatives that are reasonably identifiable, factually supportable and
projected by the Borrower in good faith to result from actions taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Borrower) within 24 months after the
Transactions, such acquisition or other investment, disposition, restructuring,
cost savings initiative or other initiative, net of the amount of actual
benefits realized prior to or during such period from such actions,

 

9)             any earn-out obligation and contingent consideration obligations
(including adjustments thereof and purchase price adjustments) incurred in
connection with the Transactions and/or any acquisition or other investment
(including any acquisition or other investment consummated prior to the Closing
Date) which is paid or accrued during the applicable period,

 

10)      the amount of any expense or deduction associated with any subsidiary
of such Person attributable to non-controlling interests or minority interests
of third parties,

 

11)      the amount of any fee, cost, expense or reserve, including in respect
of any product recall, to the extent actually reimbursed or reimbursable by
third parties pursuant to indemnification, reimbursement, insurance or similar
arrangements; provided that, the Borrower in good faith expects to receive
reimbursement for such fee, cost, expense or reserve within the next four fiscal
quarters (it being understood that to the extent not actually received within
such fiscal quarters, such reimbursement amounts shall be deducted in
calculating Consolidated EBITDA for such fiscal quarters),

 

12)      (i) any unrealized or realized net foreign currency translation or
transaction gains or losses, and (ii) any unrealized net losses, charges or
expenses and unrealized net gains in the fair market value of any arrangements
under any swap, cap, collar, forward, future or derivative transaction or option
or similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions,
and

 

13)      the amount of any charge, cost or expense in connection with a single
or one-time event, including, without limitation, in connection with (x) the
Transactions and/or any acquisition or other investment consummated before or
after the Closing Date, (y) the consolidation, closing or reconfiguration of any
facility during such period and (z) early extinguishment of Indebtedness,

 

minus (B) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of (i) any extraordinary, unusual or
non-recurring income or gains during such period, (ii) any credit for income
taxes paid or accrued in such period, (iii) any other gains realized by such
Person or any of its Subsidiaries in connection with any dispositions (other
than sales of inventory in the ordinary course of business) that occur during
such period and (iv) any other non-cash income or gains during such period.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, with respect to any Person, for any
period, the amount of interest expense reflected on the consolidated statement
of income of such Person and its subsidiaries for such period in conformity with
GAAP.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
amount of net income reflected on the consolidated statement of income of such
Person and its subsidiaries for such period in conformity with GAAP.

 

“Consolidated Total Assets” means, as of the date of determination, total assets
of the Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

 

“Consolidated Total Debt” means (a) as of the date of determination, the
aggregate amount of Indebtedness (other than clauses (c), (d), (e) and
(i) thereof) reflected on the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date in conformity with GAAP minus (b) unrestricted and
unencumbered cash and cash equivalents maintained by the Borrower and its
Subsidiaries in an aggregate amount not to exceed $300 million at any time.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the receipt by the Administrative Agent or the
Borrower, as applicable, of such certification in form and substance
satisfactory to the requesting party and the Administrative Agent, or (d) has or
has had a direct or indirect parent become the subject (i) of a Bankruptcy Event
or (ii) Bail-In Action; provided further that, a Lender shall not become a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over such Lender or Person controlling such Lender by a
Governmental Authority or an instrumentality thereof.

 

“Disclosing Party” has the meaning assigned to such term in Section 9.12(a).

 

8

--------------------------------------------------------------------------------


 

“Disregarded Lender” has the meaning assigned to such term in Section 2.19(e).

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any state thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of a financial institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the earliest date as of which the conditions precedent to
effectiveness set forth in Section 4.01 shall have been satisfied (or waived in
accordance with Section 9.02).

 

“Electronic System” has the meaning provided to such term in Section 9.01(b).

 

“End Date” means the first to occur of (a) the consummation of the Acquisition,
(b) the valid termination of the Acquisition Agreement in accordance with its
terms and (c) 11:59 p.m. (New York City time) on November 6, 2018.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or, as
such relate to exposure to Hazardous Materials, to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Contribution” means a common equity contribution received by the Initial
Borrower in the amount of not less than $9,000,000,000.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

9

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m), (n) or (o) of the Code

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure to satisfy
statutory minimum funding standards with respect to any Plan; (c) the filing
pursuant to Section 412(c) of the Code of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliates
of any liability with respect to the withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to the Loans or any Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurodollar Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Domestic
Subsidiary (i) that is a direct or indirect subsidiary of a Foreign Subsidiary
or a CFC Holdco or (ii) that is a CFC Holdco or (c) any Subsidiary with respect
to which the Guaranty would result in material adverse Tax consequences as
reasonably determined by the Borrower in consultation with the Administrative
Agent.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment or becomes a
party to this Agreement (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16(a), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

10

--------------------------------------------------------------------------------


 

“Facility Termination” has the meaning assigned to such term in Section 9.17(c).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. If the Federal Funds Effective Rate
shall be less than zero, it shall be deemed zero for purposes hereof.

 

“Fee Letters” means (i) the applicable fee letter agreement dated January 29,
2018, by and among the Initial Borrower, JPMorgan, Bank of America, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Goldman Sachs Bank USA
and (ii) the agency fee letter agreement dated January 29, 2018, between the
Initial Borrower and JPMorgan.

 

“Financial Officer” means, with respect to any Person, its chief financial
officer, principal accounting officer, treasurer or controller.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States, any state thereof or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Governmental Authority” means any supranational body, the government of the
United States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other payment obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other payment obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or payment obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets.

 

11

--------------------------------------------------------------------------------


 

“Guarantor” means (a) each Subsidiary that is required to become (and is) a
party to the Guaranty pursuant to Section 5.09 and (b) any other Subsidiary that
voluntarily becomes a party to the Guaranty, in each case, other than those
Subsidiaries released from their obligations under the Guaranty pursuant to
Section 5.09, Section 9.17 or otherwise.

 

“Guaranty” means the Guaranty, executed and delivered by each Guarantor, in
substantially the form of Exhibit B.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature regulated as hazardous or toxic,
or a pollutant or contaminant, pursuant to any Environmental Law.

 

“Impacted Interest Period”: has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding
(i) intercompany expenses and charges among such Person and its subsidiaries,
(ii) accounts payable incurred in the ordinary course of business and (iii) any
earn-out obligation until such earn-out obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and if not paid after
becoming due and payable), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations of such Person as an
account party in respect of letters of credit and letters of guaranty (but only
to the extent drawn and not reimbursed) and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith. Notwithstanding the foregoing, any Indebtedness that
has been defeased in accordance with GAAP or defeased pursuant to the deposit of
cash or Permitted Investments (in an amount sufficient to satisfy all such
obligations relating to such Indebtedness at maturity or redemption, as
applicable, and all payments of interest and premium, if any) in a trust or
account created or pledged for the benefit of the holders of such Indebtedness,
and subject to the other applicable terms of the instrument governing such
Indebtedness, shall, to the extent so defeased, not constitute or be deemed
“Indebtedness”.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

12

--------------------------------------------------------------------------------


 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Surviving Borrower that is not guaranteed by any other Person (other
than, for the avoidance of doubt, a Subsidiary) or subject to any other credit
enhancement.

 

“Information” has the meaning assigned to such term in Section 9.12(a).

 

“Information Memorandum” means that certain Confidential Information Memorandum,
dated January 2018, relating to the Borrower and the Transactions, used in
connection with the syndication of the term loan facility evidenced by this
Agreement.

 

“Initial Borrower” has the meaning assigned to such term in the preamble.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, with the consent of each Lender, twelve months thereafter (or any such
shorter period, including one week), as the Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available in dollars) that is shorter than the
Impacted Interest Period and (b) the applicable Screen Rate for the shortest
period (for which that Screen Rate is available in the dollars) that exceeds the
Impacted Interest Period, in each case, at such time.

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.04.

 

13

--------------------------------------------------------------------------------


 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 or LIBOR02 Page (or
otherwise on the Reuters screen or on any successor or substitute page of such
service, or any successor to or substitute for such service; in each case, the
“Screen Rate”) providing rate quotations comparable to those currently provided
on such page of such service, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollars in the London interbank market at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollars with a maturity comparable to such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided further, that, if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time; provided that if any Interpolated Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Lien” means any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge, security interest or similar preferential arrangement of
any kind in the nature of security including any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means, collectively, this Agreement, each Promissory Note, the
Guaranty and, to the extent expressly designated as a “Loan Document” by the
Borrower and the Administrative Agent, each certificate, agreement or document
executed by the Borrower or any of its Subsidiaries and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

 

“Loan Parties” means, as of any date, the Borrower and each Guarantor.

 

“Loans” means loans made pursuant to Section 2.01.

 

“Material Acquisition” has the meaning assigned to such term in Section 6.04.

 

“Material Adverse Change” means any material adverse change in the business,
business operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
business operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower and the
Guarantors (taken as a whole) to perform their payment obligations under this
Agreement or (c) the rights and remedies of the Lenders under this Agreement.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Borrower or a Material Subsidiary that is outstanding in an amount exceeding the
Minimum Threshold.

 

“Material Subsidiary” means, at any date of determination, each Subsidiary
which, as of the end of the most recent fiscal quarter of the Borrower occurring
immediately prior to such date of determination, individually contributed
greater than 10.0% of Consolidated Total Assets, after intercompany
eliminations.

 

“Maturity Date” means, with respect to any Lender, the fifth anniversary of the
Closing Date; provided, however, in each case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

 

14

--------------------------------------------------------------------------------


 

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

“Merger Sub” means Salt Merger Sub, Inc. a wholly-owned subsidiary of the
Surviving Borrower.

 

“Minimum Threshold” means an outstanding aggregate principal amount exceeding
$250,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate has
any obligation to make contributions.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means for any day, the greater of (a) the Federal Funds Effective
Rate (which if less than zero shall be deemed to be zero) in effect on such day
and (b) the Overnight Bank Funding Rate in effect on such day (or for any day
that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. on such day received to the Administrative Agent from a Federal
funds broker of recognized standing selected by it; provided, further, that if
any of the aforesaid rates shall be less than zero, such rates shall be deemed
to be zero.

 

“Obligations” means the Loans and all other amounts owing by the Borrower to the
Administrative Agent, any Lender, any Affiliate of any of them or any
Indemnitee, of every type and description (whether by reason of an extension of
credit, loan, guarantee, indemnification or otherwise), present or future,
arising under this Agreement or any other Loan Document, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guarantee or other instrument or for the
payment of money, including all fees, interest, charges, expenses, attorneys’
fees and disbursements and other sums chargeable to the Borrower under this
Agreement or any other Loan Document.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in the Loans or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight

 

15

--------------------------------------------------------------------------------


 

bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning set forth in Section 9.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

 

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.) as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens for Taxes (i) that are not overdue for
a period of more than 30 days or that are being contested in compliance with
Section 5.04, or (ii) with respect to which the failure to make payment could
not reasonably be expected to have a Material Adverse Effect;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s landlord’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 60 days (or if more than 60 days overdue, are unfiled and
no other action has been taken to enforce such Liens) or are being contested in
compliance with Section 5.04;

 

(c)                                  (i) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Subsidiary;

 

(d)                                 Liens arising out of pledges or deposits to
secure the performance of bids, tenders, insurance or other contracts (other
than for the repayment of borrowed money), leases or to secure statutory
obligations, surety or appeal bonds, or indemnity, performance or other similar
bonds and other obligations of a like nature (including those to secure health,
safety and environmental obligations), in each case in the ordinary course of
business;

 

(e)                                  judgment Liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                   easements, restrictions, rights-of-way and
similar encumbrances and minor title defects on real property imposed pursuant
to any law (including any Environmental Law) or arising in the ordinary course
of business that do not secure any payment obligations and do not, in the
aggregate, materially detract from the value of the affected property or
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;

 

(g)                                  leases, licenses, subleases or sublicenses
granted to others in the ordinary course of business which do not (i) interfere
in any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole, or (ii) secure any Indebtedness;

 

16

--------------------------------------------------------------------------------


 

(h)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(i)                                     Liens (i) of a collection bank on the
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and which are customary
in the banking industry;

 

(j)                                    any interest or title of a lessor under
leases entered into by the Borrower or any Subsidiaries and financing statements
with respect to a lessor’s right in and to property leased to such Person;

 

(k)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or any Subsidiaries in the ordinary course of business;

 

(l)                                     Liens deemed to exist in connection with
Permitted Investments and reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts maintained in the ordinary course of business and not for
speculative purposes;

 

(m)                             Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower and the Subsidiaries
or (iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Subsidiary in the ordinary course of business;

 

(n)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any Subsidiaries in connection with any letter
of intent or purchase agreement;

 

(o)                                 ground leases in respect of real property on
which facilities owned or leased by the Borrower or any of its Subsidiaries are
located;

 

(p)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(q)                                 any zoning or similar law or right reserved
to or vested in any Governmental Authority to control or regulate the use of any
real property that does not materially interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary;

 

(r)                                    Liens on specific items of inventory or
other goods and the proceeds thereof securing such Person’s obligations in
respect of documentary letters of credit or banker’s acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods;

 

17

--------------------------------------------------------------------------------


 

(s)                                   Liens in connection with the sale or
transfer of the Stock in a Subsidiary not prohibited under this Agreement and
customary rights and restrictions contained in agreements relating to such sale
or transfer, in each case, pending the completion thereof;

 

(t)                                    Liens arising by virtue of Uniform
Commercial Code financing statement filings (or similar filings under applicable
law) regarding operating leases entered into by the Borrower in the ordinary
course of business; and

 

(u)                                 Liens on cash, cash equivalents or
marketable securities of the Borrower or any Subsidiary securing obligations of
the Borrower or any Subsidiary under Swap Agreements not incurred for
speculative purposes.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 12 months from the date of acquisition thereof;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 12 months from the date
of acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and

 

(e)                                  money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $1,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its office located at 270
Park Avenue, New York, New York;

 

18

--------------------------------------------------------------------------------


 

each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

 

“Promissory Note” has the meaning assigned to such term in Section 2.09(e).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Recipient” means the Administrative Agent and any Lender.

 

“Reference Period” has the meaning set forth in Section 1.04(b).

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having more than 50% in total of
the aggregate amount of Loans outstanding held by Lenders, or, if no Loans are
then outstanding, Lenders having more than 50% of the aggregate Commitments.

 

“Responsible Officer” means, with respect to any Person, its president,
Financial Officer or other executive officer.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a Division of The
McGraw-Hill Companies, Inc. (or any successor thereto).

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person owned 50% or more or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” means any international economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or
(b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

 

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

19

--------------------------------------------------------------------------------


 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X promulgated
pursuant to the Securities Act of 1933, as amended, as in effect on the Closing
Date.

 

“Solvent” means, with respect to the Surviving Borrower and its Subsidiaries
(a) the fair value of the assets of the Surviving Borrower and its Subsidiaries,
on a consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of the Surviving Borrower and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Surviving Borrower and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured and (d) the Surviving Borrower and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital. For the purposes of the
foregoing, the amount of any contingent liability at any time shall be computed
as the amount that would reasonably be expected to become an actual and matured
liability.

 

“Specified Representations” means each of the representations and warranties
made by the Borrower in Sections 3.01(a)(i), 3.02, 3.03(b), 3.08, 3.12, 3.14
(solely with respect to the last sentence thereof), and 3.15.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentage shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

 

“Surviving Borrower” has the meaning assigned to such term in the preamble.

 

20

--------------------------------------------------------------------------------


 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any
obligations or liabilities under any such master; provided that no phantom stock
or similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Swap Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements.

 

“Syndication Agent” means Bank of America, N.A. and Goldman Sachs Bank USA.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments, fees or similar charges imposed (including by deduction or
withholding, including backup withholding) by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Threshold Indebtedness” has the meaning assigned to such term in Section 5.09.

 

“Transaction Costs” means, with respect to any period, all non-recurring
transaction fees, costs and expenses relating to (i) the pay-off, redemption,
defeasance, repurchase, incurrence, assumption and/or establishment of any
Indebtedness (including the Indebtedness evidenced by the Loan Documents) of the
Borrower and/or its Subsidiaries and/or (ii) any acquisition or disposition by
the Borrower and/or its Subsidiaries, in each case, including, without
limitation, any non-recurring financing related fees, merger and acquisition
fees, legal fees and expenses, due diligence fees or any other non-recurring
transaction fees, costs and expenses in connection with any of the foregoing.

 

“Transactions” means the consummation of the Acquisition, the financing thereof
(including the making of the Loans on the Closing Date) and the payment of fees
and expenses related thereto.

 

“Type”, when used in reference to the Loans or any Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternative Base
Rate.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

21

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(e)(ii)(B)(3).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under Section 4201
of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02                             Classification of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or “Eurodollar Loan”). Borrowings also may be
classified and referred to by Type (e.g., a “Eurodollar Borrowing”).

 

Section 1.03                             Terms Generally. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law, rule or regulation herein shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

Section 1.04                             Accounting Terms; GAAP. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
(“ASC”) 825-10-25 (or any other Accounting Standards Codification or Financial
Borrower Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Initial Borrower or any Subsidiary at “fair value”,
as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under

 

22

--------------------------------------------------------------------------------


 

ASC 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.

 

(b)                                 For the purpose of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters of the Borrower (each
such period, a “Reference Period”), (i) if during such Reference Period the
Borrower or any Subsidiary shall have made any disposition, Consolidated EBITDA
for such Reference Period shall be calculated after giving effect thereto on a
pro forma basis, and (ii) if during such Reference Period the Borrower or any
Subsidiary shall have made an acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving effect thereto on a pro forma
basis; provided, that Borrower shall not be required to calculate Consolidated
EBITDA on a pro forma basis with respect to any acquisition and disposition if
the Borrower determines in its sole discretion that it does not have reasonably
and readily identifiable information to make such pro forma calculation.
Notwithstanding the foregoing, if for SEC reporting purposes the Borrower is
required to prepare pro forma financial statements in connection with an
acquisition or disposition of the Borrower or its Subsidiaries, then the
Borrower will calculate Consolidated EBITDA on a pro forma basis with respect to
such acquisition and/or disposition.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01                             Commitments; Loans. Subject to the
terms and conditions set forth herein, each Lender agrees to make Loans
denominated in dollars to the Borrower in a single drawing on the Closing Date
in an aggregate principal amount equal to such Lender’s Commitment. Any undrawn
Commitments shall automatically be terminated on the Closing Date. Any amount
borrowed under this Section 2.01 and subsequently repaid or prepaid may not be
reborrowed. Each Lender’s Commitment shall terminate immediately and without
further action (i) on the Closing Date or (ii) in accordance with Section 2.08.

 

Section 2.02                             Loans and Borrowings. (a) Each Loan
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make the Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)                                 Subject to Section 2.13 and Section 2.07(e),
each Borrowing shall be ABR Loans or Eurodollar Loans, as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement (it being understood that any such Affiliate that makes
a Loan shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the
same extent as if it were a Lender and had acquired its interest in such Loan
from such Lender by assignment pursuant to Section 9.04(b)); provided further
that, as a result of the exercise of such option, such Lender, or such foreign
branch or Affiliate of such Lender shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than such Lender is entitled to prior to
exercising such option; and provided further that each such foreign branch or
Affiliate agrees to comply with the requirements of Section 2.16 and be subject
to the provisions of Section 2.18 as though it were a Lender.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and

 

23

--------------------------------------------------------------------------------


 

not less than $10,000,000. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 15 Eurodollar Borrowings.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

Section 2.03                             Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone or, subject to Section 9.01(b), facsimile or electronic mail (a) in
the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing (or such later time as
may be agreed by the Administrative Agent). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery
or, subject to Section 9.01(b), facsimile or electronic mail to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04                             [Reserved].

 

Section 2.05                             [Reserved].

 

Section 2.06                             Funding of Borrowings. (a) Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 2:00 p.m., New York City time to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the aggregate amounts so
received from the Lenders, in immediately

 

24

--------------------------------------------------------------------------------


 

available funds, to an account of the Borrower pursuant to instructions of the
Borrower on file with the Administrative Agent or otherwise designated by the
Borrower in the Borrowing Request.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

Section 2.07                             Interest Elections. (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone, subject to Section 9.01(b), facsimile or electronic mail by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery
or, subject to Section 9.01(b), facsimile or electronic mail to the
Administrative Agent with a written Interest Election Request in a form approved
by the Administrative Agent, such approval not to be unreasonably withheld or
delayed, and signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.03:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

25

--------------------------------------------------------------------------------


 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest such Borrowing shall have
an Interest Period of one month’s duration. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.08                             Termination and Reduction of
Commitments. (a) Unless previously terminated, the Commitments shall terminate
on the End Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments; provided that each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction (or such shorter notice as may
be satisfactory to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the occurrence of an
event, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

Section 2.09                             Repayment of Loans; Evidence of Debt.
(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent, for the account of each Lender, the then unpaid principal amount of the
Loans (A) on the last Business Day of each of March, June, September and
December following the Closing Date in an amount equal to 1.25% of the aggregate
principal amount of the Loans made on the Closing Date and (B) on the Maturity
Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

26

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein (absent
manifest error); provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note (a “Promissory Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Promissory Note
payable to such Lender and its registered assigns and in a form approved by the
Administrative Agent.

 

Section 2.10                             Prepayment of Loans. (a) The Borrower
shall have the right at any time and from time to time to prepay the Loans in
whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section.

 

(b)                                 The Borrower shall notify the Administrative
Agent by telephone, facsimile or electronic mail (and, in the case of telephonic
notice, promptly confirmed by hand delivery, facsimile or electronic mail) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 2:00 p.m., New York City time, three Business Days
before the date of prepayment (or such shorter notice as may be satisfactory to
the Administrative Agent) or (ii) in the case of prepayment of an ABR Borrowing,
not later than 2:00 p.m., New York City time, on the date of prepayment (or such
shorter notice as may be satisfactory to the Administrative Agent). Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, a notice of prepayment delivered by the Borrower may state that such
notice is conditioned upon the occurrence of an event, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued and unpaid
interest to the extent required by Section 2.12.

 

Section 2.11                             Fees.  (a)  The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”), which shall accrue at the Applicable Rate on the daily amount
of the unused Commitment of such Lender during the period from and including
April 30, 2018 to but excluding the date on which such Commitment terminates.
Accrued Commitment Fees shall be payable in arrears on the last Business Day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after
April 30, 2018. All Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay to the Agents and
the Bookrunners the additional fees, the amount and dates of payment of which
are embodied in the Fee Letters.

 

(c)                                  All fees payable hereunder (other than
under the Fee Letters) shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, in the

 

27

--------------------------------------------------------------------------------


 

case of Commitment Fees, to the Lenders. Fees paid shall not be refundable under
any circumstances. All fees payable under the Fee Letters shall be paid in
accordance with the terms thereof.

 

Section 2.12                             Interest. (a) The Loans comprising each
ABR Borrowing shall bear interest at the Alternative Base Rate plus the
Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted Eurodollar Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on the Loans or any fee or other amount payable by the
Borrower hereunder is not paid when due (after giving effect to any applicable
grace periods), whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal or interest of the
Loans, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of the Loans, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternative Base Rate at times when the Alternative Base Rate is based on
the Prime Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternative Base Rate, Adjusted Eurodollar Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

Section 2.13                             Alternate Rate of Interest. If prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means (including by means of an Interpolated Rate) do not exist for
ascertaining the Adjusted Eurodollar Rate or LIBO Rate, as applicable (including
because the Interpolated Rate is not available or published on a current basis),
for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted Eurodollar Rate or LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for the such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)

 

28

--------------------------------------------------------------------------------


 

any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that either (i) the circumstances set forth in
subparagraph (a) of this Section 2.13 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in subparagraph
(a) of this Section 2.13 have not arisen but the supervisor for the
administrator of the Adjusted Eurodollar Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Adjusted Eurodollar Rate shall no
longer be used for determining interest rates for loans (in the case of either
such clause (i) or (ii), an “Alternative Interest Rate Election Event”), the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Adjusted Eurodollar Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (it being
understood that such related changes shall not include a reduction of the
Applicable Rate). Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.13(b), only to the extent the LIBO Rate for such Interest Period
is not available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing. Notwithstanding anything contained herein to
the contrary, if such alternate rate of interest as determined in this
subparagraph (b) is determined to be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement.

 

Section 2.14                             Increased Costs. (a) If any Change in
Law shall:

 

(i)                                     subject the Administrative Agent or any
Lender to any Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto;

 

(ii)                                  impose, modify or deem applicable any
reserve, special deposit or similar requirement (including any compulsory loan
requirement) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurodollar Rate); or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (other than with respect to Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of

 

29

--------------------------------------------------------------------------------


 

principal, interest or otherwise), then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section, including
in reasonable detail a description of the basis for such claim for compensation
and an explanation of how such amount or amounts were determined (it being
agreed that no Lender shall be required to disclose any of its proprietary or
confidential information), shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. Any claim made by a Lender under this Section 2.14 shall be generally
consistent with such Lender’s treatment of other customers of such Lender that
such Lender considers, in its reasonable discretion, to (i) be similarly
situated to the Borrower and (ii) have generally similar provisions in their
credit agreements with such Lender.

 

(e)                                  If any Lender determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable lending office to make,
maintain or fund Eurodollar Loans, or to determine or charge interest rates
based upon the Adjusted Eurodollar Rate or the LIBO Rate, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Loans or to convert ABR
Loans to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all applicable Eurodollar Loans of such Lender to ABR
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurodollar
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 2.15.

 

Section 2.15                             Break Funding Payments. In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the

 

30

--------------------------------------------------------------------------------


 

last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
(other than, in the case of a claim for compensation based on the failure to
borrow as specified in clause (c) above, any Lender whose failure to make a Loan
required to be made by it hereunder has resulted in such failure to borrow) for
the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollars of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten days
after receipt thereof.

 

Section 2.16                             Taxes. (a) Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16(a)) the Administrative Agent or Lender (as
applicable) receives an amount equal to the sum it would have received had no
such deduction or withholding for Indemnified Tax been made.

 

(b)                                 Without duplication of any Tax paid under
Section 2.16(a), the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  (i) The Loan Parties shall jointly and
severally indemnify the Administrative Agent and each Lender, within 30 days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.16(c)) payable or paid by the Administrative Agent
or such Lender (as the case may be) or required to be withheld or deducted from
a payment to the Administrative Agent or such Lender (as the case may be), and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority (which demand shall be made within 180 days of
the earlier of (x) if the Administrative Agent or such Lender received written
notice from a Governmental Authority demanding payment of such Indemnified
Taxes, the date the Administrative Agent or such Lender received such written
notice or (y) the date the Administrative Agent or such Lender filed a tax
return on which such Indemnified Taxes are reflected). A certificate as to the
amount of such payment or liability delivered to

 

31

--------------------------------------------------------------------------------


 

the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(ii)                                  If the Borrower determines in good faith
that a reasonable basis exists for contesting an Indemnified Tax with respect to
which it has made an indemnification payment under this subsection (c), the
Administrative Agent or the relevant Lender shall cooperate with the Borrower in
challenging such Tax at the Borrower’s expense if requested by the Borrower in
writing; provided, however, that neither the Administrative Agent nor any Lender
shall be required to take any action pursuant to this Section 2.16(c)(ii) that,
in the sole discretion of the Administrative Agent or such Lender, would cause
the Administrative Agent or such Lender to suffer any material economic, legal
or regulatory disadvantage and such disadvantage is communicated to the Borrower
in writing; provided further that nothing contained in this
Section 2.16(c)(ii) shall interfere with the right of the Administrative Agent
or any Lender to arrange its tax affairs in whatever manner it thinks fit nor
oblige the Administrative Agent or any Lender to make available its tax returns
or disclose any information relating to its tax affairs or any computations in
respect thereof to the Borrower or require the Administrative Agent or any
Lender to do anything that would materially prejudice its ability to benefit
from any other refunds, credits, reliefs, remissions or repayments to which it
may be entitled.

 

(d)                                 As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.16, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  (i) Any Lender (which, solely for purposes
of this Section 2.16(e), shall include the Administrative Agent) that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two (2) duly completed and executed originals of IRS Form W-9 (or
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

32

--------------------------------------------------------------------------------


 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party, two
(2) duly completed and executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or, in each case, any successor form) claiming eligibility for
benefits of such treaty;

 

(2)                                 two (2) duly completed and executed
originals of IRS Form W-8ECI (or successor form);

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit D-1 to the effect
that such Foreign Lender is not (I) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (II) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (III) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) two (2) duly completed and executed originals
of IRS Form W-8BEN or W-8BEN-E (or, in each case, any successor form); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, two (2) duly completed and executed originals of IRS
Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9 and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit D-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable),

 

33

--------------------------------------------------------------------------------


 

such Lender shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)                                   If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes (including any Tax credit in lieu of a refund) as to which
it has been indemnified by a Loan Party or with respect to which a Loan Party
has paid additional amounts pursuant to this Section 2.16, it shall pay over
such refund to such Loan Party (but only to the extent of indemnity payments
made, or additional amounts paid, by such Loan Party under this Section 2.16
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (as
applicable) and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party by the Administrative Agent or
such Lender (as applicable) pursuant to this subsection (f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or Lender, as applicable, in a less favorable net after-Tax
position than such party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
a Loan Party or any other Person.

 

(g)                                  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Taxes and without limiting
any obligation of the Loan Parties to do so) and (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of
Section 9.04(c)(ii) relating to the maintenance of a Participant Register, in
either case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable and documented expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this subsection
(g).

 

34

--------------------------------------------------------------------------------


 

(h)                                 Each party’s obligations under this
Section 2.16 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under the Loan Documents.

 

(i)                                     For purposes of this Section 2.16, the
term “applicable law” includes FATCA.

 

Section 2.17                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs. (a) The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or of amounts payable
under Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00 p.m., New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of

 

35

--------------------------------------------------------------------------------


 

the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant Section 2.06(b), 2.17(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof) (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

Section 2.18                             Mitigation Obligations; Replacement of
Lenders. (a) If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay Indemnified Taxes or any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.14, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amount to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, (iii) if any Lender becomes a Defaulting
Lender or (iv) in connection with any proposed amendment, modification, waiver
or termination requiring the consent of all the Lenders or all affected Lenders,
the consent of the Required Lenders is obtained but the consent of any Lender
whose consent is required is not obtained, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04 or pursuant to
procedures agreed upon by the Administrative Agent and the Borrower), all its
interests, rights (other than its rights to payments pursuant to Section 2.14,
Section 2.15, Section 2.16 or Section 9.03 arising prior to the effectiveness of
such assignment) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent with respect to any assignee that is not already a Lender hereunder which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a

 

36

--------------------------------------------------------------------------------


 

reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

Section 2.19                             Defaulting Lenders. Notwithstanding any
provision of this Agreement or any other Loan Document to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender.

 

(a)                                 fees shall cease to accrue on the undrawn
amount of the Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)                                 the Commitment of such Defaulting Lender
shall not be included in determining whether the Required Lenders (or all
Lenders, as the case may be) have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby if such
Defaulting Lender is an affected Lender;

 

(c)                                  The rights and remedies against, and with
respect to, a Defaulting Lender under this Section 2.19 are in addition to, and
cumulative and not in limitation of, all other rights and remedies that the
Administrative Agent, each Lender or the Borrower or any other Loan Party may
have at any time against, or with respect to, such Defaulting Lender.

 

Section 2.20                             Joinder of Surviving Borrower.  On the
Closing Date, the Surviving Borrower shall become a “Borrower” and shall have
all the rights and obligations of the Borrower hereunder and under the Fee
Letters (including all such rights and obligations of the Initial Borrower
hereunder and thereunder) by delivery to the Administrative Agent of the
Borrower Joinder duly executed by the Surviving Borrower and the other documents
with respect to the Surviving Borrower contemplated by Sections 4.02(e), (f),
(g) and (h). Upon receipt thereof, the Administrative Agent shall promptly
transmit the Borrower Joinder and the related documents delivered pursuant to
this Section 2.20 to each of the Lenders; provided that any failure to do so by
the Administrative Agent shall not in any way affect the status of the Surviving
Borrower as a Borrower hereunder. On the Closing Date immediately following the
Surviving Borrower’s assumption of all rights and obligations as Borrower
hereunder and under the Fee Letters and the consummation of the Acquisition, the
Initial Borrower shall (unless a Default has occurred and is continuing) be
automatically released from its rights and obligations hereunder and under the
Fee Letters.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrower makes each of the representations and warranties set forth below as
of the Effective Date (other than Section 3.15) and as of the Closing Date:

 

Section 3.01                             Organization; Powers. (a) Each Loan
Party is (i) duly organized (where relevant) and validly existing and (ii) in
good standing (where relevant), in each case under the laws of the jurisdiction
of its organization or formation, except in the case of a Subsidiary, where the
failure to so be duly organized, validly exist or in good standing would not
reasonably be expected to have a Material Adverse Effect.

 

37

--------------------------------------------------------------------------------


 

(b)                                 Each Loan Party has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, is qualified to do business in, and
is in good standing (where relevant) in, every jurisdiction where such
qualification is required.

 

Section 3.02                             Authorization; Enforceability. Each
Loan Party has the corporate or other organizational power and authority to
execute, deliver and carry out the terms and provisions of the Loan Documents to
which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party. Each of this Agreement and the other
Loan Documents has been duly executed and delivered by each Loan Party party
thereto and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03                             Governmental Approvals; No Conflicts.
The execution and delivery of each Loan Document by each Loan Party party
thereto and performance thereof: (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect
(except for (i) any reports required to be filed by the Borrower with the SEC
pursuant to the Exchange Act or (ii) those that may be required from time to
time in the ordinary course of business that may be required to comply with
certain covenants contained in the Loan Documents), (b) will not violate the
charter or by-laws (or equivalent organizational documents) of the Borrower or
of any other Loan Party, (c) will not violate any applicable law (including
ERISA and Environmental Laws) or regulation or any order of any Governmental
Authority to which any Loan Party is subject, and (d) will not violate or result
in a default under any indenture, agreement or other instrument binding upon the
Borrower or any other Loan Party or its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, except in the case of clauses (a), (c) and (d) above for any such
violations or defaults that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.04                             Financial Condition; No Material
Adverse Change. (a) The Borrower has heretofore furnished to the Lenders the
Surviving Borrower’s consolidated balance sheet and consolidated statements of
income, comprehensive income, stockholders’ equity and cash flows as of and for
(i) the fiscal year ended December 31, 2017, reported on by Deloitte & Touche
LLP. To the knowledge of the Borrower, such financial statements present fairly,
in all material respects the consolidated financial position, results of
operations and cash flows of the Surviving Borrower as of such dates and for
such periods in accordance with GAAP.

 

(b)                                 As of the Closing Date, since December 31,
2017 there has been no Material Adverse Change.

 

Section 3.05                             Properties. (a) The Borrower and its
Subsidiaries have good title to, or valid leasehold interests in, all its real
and personal property material to their business, except for minor defects in
title that do not interfere with their ability to conduct their business as
currently conducted or to utilize such properties for their intended purposes or
where the failure to have such title or interest would not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 The Borrower and its Subsidiaries
collectively own, or are licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property used in their business, and
such use by the Borrower and its Subsidiaries, to the best of knowledge of the
Borrower, does not

 

38

--------------------------------------------------------------------------------


 

infringe upon the material rights of any other Person except as would not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.06                             Litigation and Environmental Matters.
(a) There are no actions, suits or proceedings or investigations by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
any Responsible Officer of the Borrower, threatened against or affecting the
Borrower or any of its Subsidiaries as to which there is a reasonable
expectation of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, except as disclosed in filings made by the Surviving
Borrower with the SEC on or before the date that is five days prior to the date
hereof.

 

(b)                                 Except with respect to any other matters
that would not reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect, the Borrower and its Subsidiaries (i) have not failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) to
the knowledge of the Borrower, have not become subject to any Environmental
Liability, and (iii) have not received notice of any claim with respect to any
Environmental Liability.

 

Section 3.07                             Compliance with Laws. The Borrower and
its Subsidiaries are in compliance with all laws, regulations and orders of any
Governmental Authority applicable to them or their property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.08                             Investment Company Status. No Loan
Party is an “investment company” as such term is defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.09                             Taxes. The Borrower and its
Subsidiaries have timely filed or caused to be filed all Tax returns and reports
required to have been filed by them and have paid or caused to be paid all Taxes
required to have been paid by them, except (a) Taxes not yet delinquent, not yet
in default or that are being contested in good faith by appropriate proceedings
and for which the Borrower or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

Section 3.10                             ERISA. No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to have a Material Adverse Effect. The present value of
all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Accounting Standards Codification
715-30-35-1A) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans, in each case by an amount that, if required to be paid by the
Borrower and its Subsidiaries, would reasonably be expected to have a Material
Adverse Effect.

 

Section 3.11                             Disclosure. Neither the Information
Memorandum nor any of the other reports, financial statements or certificates or
other written information (other than information of a global economic or
industry nature) furnished by or on behalf of the Borrower or its Affiliates to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or otherwise delivered hereunder (as modified or supplemented by
other written information so furnished prior to the relevant measurement date
for this representation and warranty), taken as a whole, contained as of the
date such reports, financial statements, certificates or other written
information were so furnished, any material misstatement of fact or omit to
state any material fact necessary to make the statements therein,

 

39

--------------------------------------------------------------------------------


 

in the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information and
other forward-looking statements, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time; it being recognized by the Lenders that such projections
and other forward-looking statements are as to future events and are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections or other forward-looking statements may differ
significantly from the projected results and such differences may be material.

 

Section 3.12                             Margin Regulations. No part of the
proceeds of the Loans have been used or will be used by the Borrower or any
Subsidiary, whether directly or indirectly, for any purpose that entails a
violation of Regulation U or X of the Board.

 

Section 3.13                             EEA Financial Institutions. No Loan
Party is an EEA Financial Institution.

 

Section 3.14                             Anti-Corruption Laws and Sanctions. The
Borrower has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and directors and to the knowledge of the Borrower its employees, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. None of the
proceeds of this Agreement will be used by the Borrower directly or to the
Borrower’s knowledge indirectly, for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person or in any Sanctioned Country, to the extent such activities, business or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, will
violate any Anti-Corruption Law or applicable Sanctions or will violate the
Patriot Act or any other applicable terrorism or money laundering laws, rules,
regulations or orders.

 

Section 3.15                             Solvency. The Borrower and its
Subsidiaries are, as of the Closing Date, after giving effect to the
Transactions and the making of the Loans and application of the proceeds
thereof, on a consolidated basis, Solvent.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.01                             Conditions Precedent to Effective Date.
The Lenders’ Commitments shall not become effective hereunder unless all of the
following conditions precedent have been satisfied (or waived in accordance with
Section 9.02) on or prior to the End Date:

 

(a)                                 The Administrative Agent shall have received
a counterpart of this Agreement, duly executed by each party hereto.

 

(b)                                 The Administrative Agent shall have
received, for the Initial Borrower, a certificate of good standing (or the
equivalent) from the appropriate governing agency of the Initial Borrower’s
jurisdiction of organization (to the extent the concept of good standing is
applicable in such jurisdiction);

 

40

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall have
received a certificate, dated the Effective Date, of the Secretary or an
Assistant Secretary of the Initial Borrower (or, if the Initial Borrower does
not have a secretary or assistant secretary, any other Person duly authorized to
execute such a certificate on behalf of the Initial Borrower) certifying as to
(i) specimen signatures of the persons authorized to execute Loan Documents to
which the Initial Borrower is a party, (ii) copies of the Initial Borrower’s
constituent organizational documents, and (iii) the resolutions of the board of
directors or other appropriate governing body of the Initial Borrower
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party;

 

(d)                                 The Administrative Agent shall have received
a customary favorable written legal opinion dated the Effective Date (addressed
to the Administrative Agent and the Lenders) of Skadden, Arps, Slate, Meagher &
Flom LLP;

 

(e)                                  The Administrative Agent shall have
received at least three Business Days prior to the Effective Date all
documentation and other information regarding the Initial Borrower required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act to the extent
reasonably requested at least ten Business Days prior to the Effective Date; and

 

(f)                                   All costs, fees, expenses (including,
without limitation, legal fees and expenses) to the extent invoiced at least two
Business Days prior to the Effective Date and the fees contemplated by the Fee
Letters payable to the Bookrunners, the Administrative Agent or the Lenders
shall have been paid on or prior to the Effective Date, in each case, to the
extent required by the Fee Letters or this Agreement to be paid on or prior to
the Effective Date.

 

Promptly upon the occurrence thereof, the Administrative Agent shall notify the
Borrower and the Lenders as to the Effective Date, and such notice shall be
conclusive and binding.

 

Section 4.02                             Closing Date. The obligations of the
Lenders to make Loans on the Closing Date shall not become effective until the
time and date (such time and date occurring on or before the End Date, the
“Closing Date”) on which each of the following conditions is satisfied (or
waived in accordance with Section 9.02):

 

(a)                                 The Effective Date shall have occurred;

 

(b)                                 The Administrative Agent shall have received
the Borrower Joinder, duly executed by each party thereto and the Guaranty, duly
executed by each party thereto;

 

(c)                                  The Equity Contribution shall have been
received by the Initial Borrower and the Acquisition shall have been (or,
substantially contemporaneously with the borrowing hereunder, shall be)
consummated in all material respects pursuant to the Acquisition Agreement
without giving effect to any modifications, consents, amendments or waivers
thereto agreed to by the Initial Borrower that in each case are materially
adverse to the interests of the Lenders or the Bookrunners, unless each of the
Bookrunners shall have provided its written consent thereto, such consent not to
be unreasonably withheld, delayed or conditioned (it being understood that any
change in the purchase consideration of less than 10% in respect of the
Acquisition will be deemed not to be materially adverse to the Lenders and the
Bookrunners);

 

(d)                                 Since January 29, 2018, no event or events
or development or developments shall have occurred that have had or would
reasonably be expected to have, individually or

 

41

--------------------------------------------------------------------------------


 

in the aggregate, a DPSG Material Adverse Effect (as defined in the Acquisition
Agreement as in effect on January 29, 2018).

 

(e)                                  The Administrative Agent shall have
received, for the Surviving Borrower and each Guarantor, a certificate of good
standing (or the equivalent) from the appropriate governing agency of such Loan
Party’s jurisdiction of organization (to the extent the concept of good standing
is applicable in such jurisdiction);

 

(f)                                   The Administrative Agent shall have
received a certificate, dated the Closing Date, of the Secretary or an Assistant
Secretary of the Surviving Borrower and each Guarantor (or, if such Loan Party
does not have a secretary or assistant secretary, any other Person duly
authorized to execute such a certificate on behalf of such Loan Party)
certifying as to (i) specimen signatures of the persons authorized to execute
Loan Documents to which such Loan Party is a party, (ii) copies of such Loan
Party’s constituent organizational documents, and (iii) the resolutions of the
board of directors or other appropriate governing body of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party;

 

(g)                                  The Administrative Agent shall have
received at least three Business Days prior to the Closing Date all
documentation and other information regarding the Surviving Borrower and
Guarantors required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act to the extent reasonably requested at least ten Business Days
prior to the Closing Date;

 

(h)                                 The Administrative Agent shall have received
a customary favorable written legal opinion dated the Closing Date (addressed to
the Administrative Agent and the Lenders) of Skadden, Arps, Slate, Meagher &
Flom LLP;

 

(i)                                     At the time of and upon giving effect to
the Borrowing of the Loans on the Closing Date, the Acquisition Representations
and the Specified Representations shall be true and correct, in all material
respects (except to the extent already qualified by materiality or material
adverse effect);

 

(j)                                    At the time of and upon giving effect to
the Borrowing of the Loans on the Closing Date, there shall not exist any
Default or Event of Default, in each case, pursuant to clause (b) of Article VII
(solely with respect to the nonpayment of any fees), clause (d) of Article VII
(to the extent arising from a breach of Sections 5.03(a)(solely with respect to
the Borrower), 5.08, and 6.02 (solely with respect to the Surviving Borrower)),
or clauses (h) or (i) of Article VII (in each case, solely with respect to the
Surviving Borrower);

 

(k)                                 The Administrative Agent shall have received
a certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, confirming compliance as of the Closing Date with the conditions
contained in paragraphs (c), (i) and (j) of this Section 4.02;

 

(l)                                     The Administrative Agent shall have
received a solvency certificate from the chief financial officer of the
Surviving Borrower substantially in the form of Exhibit E hereto;

 

(m)                             The Administrative Agent shall have received all
costs, fees, expenses (including, without limitation, legal fees and expenses)
to the extent invoiced at least two Business Days prior to the Closing Date and
the fees contemplated by the Fee Letters payable to the Bookrunners, the
Administrative Agent or the Lenders shall have been paid on or prior to the
Closing Date, in each case, to the extent required by the Fee Letters or the
Loan Documents to be paid on or prior to the Closing Date;

 

42

--------------------------------------------------------------------------------


 

(n)                                 The Administrative Agent shall have received
(unless otherwise agreed by the Bookrunners) (i) audited financial statements of
the Initial Borrower for its three most recent fiscal years ended at least 60
days prior to the Closing Date; (ii) unaudited financial statements of the
Initial Borrower for any quarterly (other than the fourth fiscal quarter)
interim period or periods ended after the date of their respective most recently
audited financial statements (and corresponding periods of any prior year), and
more than 40 calendar days prior to the Closing Date; (iii) audited financial
statements of Keurig Green Mountain, Inc. for its three most recent fiscal years
ended at least 90 days prior to the Closing Date; (iv) unaudited financial
statements of Keurig Green Mountain, Inc. for any quarterly (other than the
fourth fiscal quarter) interim period or periods ended after the date of their
respective most recently audited financial statements (and corresponding periods
of any prior year), and more than 45 calendar days prior to the Closing Date;
(v) customary pro forma financial statements, in each case meeting the
requirements of Regulations S-X under the Securities Act but in each case only
to the extent the Initial Borrower will be required to file such financial
statements pursuant to Item 9.01(a) of Form 8-K and Rule 3-05 and Article 11, as
applicable, of Regulation S-X regardless of when such financial statements would
be required to be filed. The Administrative Agent hereby acknowledges that the
Initial Borrower’s public filing with the Securities and Exchange Commission of
any required audited financial statements on Form 10-K or required unaudited
financial statements on Form 10-Q, in each case, will satisfy the requirements
under clauses (i) or (ii) as applicable, of this paragraph. The Administrative
Agent hereby acknowledges that the Administrative Agent has received (i) audited
financial statements of the Initial Borrower for its fiscal years ended 2015 and
2016; (ii) unaudited financial statements of the Initial Borrower for the
interim period ended September 30, 2017; (iii) audited financial statements of
Keurig Green Mountain, Inc. for its fiscal years ended 2015, 2016 and 2017 and
(iv) unaudited financial statements of Keurig Green Mountain, Inc. for the
interim period ending March 31, 2017 and June 30, 2017; and

 

(o)                                 The Administrative Agent shall have received
a duly executed Borrowing Request in compliance with Section 2.03 hereof or, in
each case, such other notice or request reasonably satisfactory to the
Administrative Agent.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding,

 

Section 4.03                             Determinations under Sections 4.01 and
4.02.  For the purposes of determining whether the conditions precedent
specified in Section 4.01 and 4.02 have been satisfied, each Lender shall be
deemed to have consented to, approved, accepted or be satisfied with each
document or other matter required thereunder to be consent to, approved by,
acceptable to or satisfactory to the Lenders, unless the Administrative Agent
shall have received notice from such Lender prior to the Effective Date or the
Closing Date, as applicable, specifying its objection thereto.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Facility Termination, the Borrower covenants and agrees with the
Lenders that:

 

Section 5.01                             Financial Statements; Ratings Change
and Other Information. The Borrower will furnish to the Administrative Agent
(for distribution to each Lender):

 

(a)                                 on or before the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) or, if such financial statements are not required
to be filed with the SEC, on or before the date that is 90 days after the end of
each such fiscal

 

43

--------------------------------------------------------------------------------


 

year, its audited consolidated balance sheet and consolidated statements of
income, comprehensive income, stockholders’ equity and cash flows as of the end
of and for such year, all certified by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit; provided that such report may contain a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, if such qualification or exception is related solely
from the classification of the Loans hereunder as short-term indebtedness during
the twelve-month period prior to the Maturity Date hereunder) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP;

 

(b)                                 on or before the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) with respect to each of the first three quarterly
accounting periods in each fiscal year of the Borrower or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each such quarterly accounting period, its
consolidated balance sheet and consolidated statements of income, comprehensive
income, stockholders’ equity and cash flows as of the end of and for such fiscal
quarter and the elapsed portion of the fiscal year ended with the last day of
such quarterly period, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.04;

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower with the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

 

(e)                                  promptly after Moody’s or S&P shall have
announced a change in the rating established or deemed to have been established
for the Index Debt, written notice of such rating change; and

 

(f)                                   promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender may reasonably
request; provided, that such financial information is otherwise prepared by the
Borrower or such Subsidiary in the ordinary course of business, is of a type
customarily provided to lenders in similar credit facilities and is not subject
to attorney-client or similar privilege.

 

Information required to be delivered pursuant to subsections (a), (b) and (d) of
this Section 5.01 shall be deemed to have been delivered if such information, or
one or more annual or quarterly or other reports or proxy statements containing
such information shall have been posted by the Administrative Agent on
IntraLinks or similar site to which the Lenders have been granted access or
posted and available on the website of the SEC at http://www.sec.gov.

 

44

--------------------------------------------------------------------------------


 

Section 5.02                             Notices of Material Events. The
Borrower will furnish to the Administrative Agent (for distribution to each
Lender) prompt written notice of the following:

 

(a)                                 A Responsible Officer of the Borrower
obtaining knowledge of the existence of any Default; and

 

(b)                                 A Responsible Officer of the Borrower
obtaining knowledge of the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Subsidiary that, if adversely determined, would
reasonably be expected to have a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

Section 5.03                             Existence; Conduct of Business. The
Borrower will, and will cause each of its Material Subsidiaries to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect (a) its legal existence (in the case of the Borrower, to remain organized
under the laws of the United States, any state thereof or the District of
Columbia) except, solely in the case of a Material Subsidiary, where the failure
to do so would not reasonably be expected to have a Material Adverse Effect and
(b) the rights, licenses, permits, privileges and franchises material to the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole
except to the extent that failure to do so, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any transaction permitted under
Section 6.02.

 

Section 5.04                             Payment of Taxes. The Borrower will,
and will cause each of its Material Subsidiaries to, pay its Tax liabilities,
that, if not paid, would reasonably be expected to have a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto.

 

Section 5.05                             Maintenance of Properties; Insurance.
The Borrower will, and will cause each of its Material Subsidiaries to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted and casualty and
condemnation excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance (which may include self-insurance and
co-insurance) in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, except in the case of clauses (a) and (b), to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect or as otherwise not prohibited by this Agreement.

 

Section 5.06                             Books and Records; Inspection Rights.
The Borrower will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct (in all material respects)
entries are made of all dealings and transactions in relation to its business
and activities, to the extent necessary to permit financial statements to be
prepared in conformity with GAAP. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice coordinated through the
Administrative Agent, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers, all at such reasonable times during normal business
hours; provided that, unless an Event of Default shall have occurred and be
continuing, only one visit shall be permitted during any calendar year.
Notwithstanding anything to the contrary in this Section

 

45

--------------------------------------------------------------------------------


 

5.06, none of the Borrower or any of its Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives) is prohibited by Law or any binding agreement not
entered into in contemplation of avoiding such inspection and disclosure rights,
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product, or (iv) in respect of which the Borrower or any Subsidiary owes
confidentiality obligations to any third party not entered into in contemplation
of avoiding such inspection and disclosure rights.

 

Section 5.07                             Compliance with Laws. The Borrower
will, and will cause each of its Subsidiaries to, comply with all laws
(including ERISA and Environmental Laws), rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. The Borrower will maintain in effect
and enforce policies and procedures reasonably designed to promote compliance by
the Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions in all material
respects.

 

Section 5.08                             Use of Proceeds. The proceeds of the
Loans will be used (i) to fund, in part, the Transactions and (ii) to pay fees
and expenses related to the Transactions. The Borrower will not request any
Borrowing, and the Borrower shall not use and shall cause its Subsidiaries not
to use, the proceeds of any Borrowing in any manner that would result in the
representations and warranties set forth in Section 3.12 becoming untrue. The
Borrower will not directly or to the Borrower’s knowledge, indirectly, (i) use
the proceeds of the Loans or (ii) lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, in any
other manner that would result in a violation of applicable Sanctions by any
Person party hereto (including any Person participating in the Loans, whether as
underwriter, investor, or otherwise), or for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or will violate any Anti-Corruption Law.

 

Section 5.09                             Additional Guarantors; Release of
Guarantors. The Borrower shall cause (i) each of its Material Subsidiaries
(other than an Excluded Subsidiary) that incurs or assumes any Indebtedness for
borrowed money in the form of a debt security or a credit facility (other than
this Agreement) with an outstanding principal amount in excess of $100,000,000
(such Indebtedness for borrowed money being herein referred to as “Threshold
Indebtedness”), that is Guaranteed by the Borrower or (ii) each of its
Subsidiaries that Guarantees any Threshold Indebtedness of the Borrower, in each
case, to become a party to the Guaranty as a Guarantor within 30 days of the
date such Subsidiary so incurs or assumes such Threshold Indebtedness Guaranteed
by the Borrower or Guarantees Threshold Indebtedness of the Borrower (or such
longer period of time as is acceptable to the Administrative Agent). In the
event a Subsidiary that is a Guarantor ceases to Guarantee or ceases to be the
borrower of any such Threshold Indebtedness referenced in the immediately
preceding sentence, the Borrower may provide written notice certifying to the
occurrence of such event (which notice and certification may be provided in
advance of the occurrence of such event) to the Administrative Agent, whereupon
such Subsidiary shall automatically be released from the Guaranty and shall
cease to be a Guarantor immediately upon the occurrence of such event. The
Lenders hereby authorize the Administrative Agent to enter into any amendments,
supplements or termination or release confirmations to effect the provisions of
this Section 5.09.

 

46

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Facility Termination, the Borrower covenants and agrees with the
Lenders that:

 

Section 6.01                             Liens. The Borrower will not, and will
not permit any Subsidiary to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 any Lien on any property or asset of the
Borrower or any Subsidiary existing on the date hereof (with all such Liens
securing Indebtedness of any Loan Party for borrowed money being set forth in
Schedule 6.01); provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary (other than the proceeds or
products of the property or asset originally subject to such Lien) and (ii) such
Lien shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except by the amount of any accrued
interest and premiums with respect to such Indebtedness and transaction costs
and expenses in connection with such refinancing, refunding, extension, renewal
or replacement);

 

(c)                                  Liens of any Subsidiary in favor of any
Loan Party or Liens of any Loan Party in favor of another Loan party;

 

(d)                                 Liens securing Indebtedness outstanding
consisting of Capital Lease Obligations or purchase money obligations (including
equipment leases) provided that such Liens do not encumber any property other
than property financed by such Indebtedness or subject to such Capital Lease
Obligations (other than the proceeds or products thereof (it being understood
for purposes of this clause (d) that individual financings provided by a Person
or its Affiliates may be cross collateralized to other financings provided by
such Person or its Affiliates);

 

(e)                                  Liens on the assets of any Excluded
Subsidiary;

 

(f)                                   any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary (whether by
merger or otherwise) or existing on any property or asset of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary (except improvements or proceeds of such
property) and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and any refinancing, replacement, modification,
repayment, redemption, refunding, renewal or extension thereof on such property
or assets and do not increase the outstanding principal amount thereof (except
by the amount of any accrued interest and premiums with respect to such
Indebtedness and transaction fees, costs and expenses in connection with such
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension thereof);

 

(g)                                  Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such security interests and the Indebtedness secured thereby are incurred
prior to or within 270 days after such acquisition or the completion of such
acquisition,

 

47

--------------------------------------------------------------------------------


 

construction or improvement, (ii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iii) such security interests shall not apply to any other property
or assets of the Borrower or any Subsidiary;

 

(h)                                 any Lien arising in connection with the
financing of accounts receivable by the Borrower or any of its Subsidiaries,
provided that the uncollected amount of account receivables subject at any time
to any such financing shall not exceed the greater of (x) $750,000,000 and
(y) 2% of the Consolidated Total Assets of the Borrower as of such date;

 

(i)                                     Liens not otherwise permitted by clauses
(a) through (h) above securing any Indebtedness, the aggregate outstanding
principal amount of which as of the date of any incurrence thereof shall not
exceed 7.5% of the Consolidated Total Assets of the Borrower as of such date.

 

Section 6.02                             Fundamental Changes. (a) The Borrower
will not merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (directly or indirectly through a Subsidiary) (in one
transaction or in a series of transactions) all or substantially all of the
assets of the Borrower and its Subsidiaries on a consolidated basis to any
Person other than the Borrower or a Subsidiary, or liquidate or dissolve, except
that, (i) the foregoing shall not restrict the consummation of the Transactions
and (ii) if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, any Person may merge
into the Borrower in a transaction in which (x) the Borrower is the surviving
corporation or (y) the surviving Person (1) is a corporation organized and
validly existing under the laws of the United States of America or any State
thereof or the District of Columbia, (2) has long-term senior unsecured,
unguaranteed debt securities rated no lower than Baa2 by Moody’s and BBB by
Standard & Poor’s, (3) expressly assumes all of the Borrower’s obligations under
this Agreement and (4) provides such information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, as is reasonably requested in
writing by the Administrative Agent and such other approvals, opinions or
documents consistent with the requirements in Section 4.01 as the Administrative
Agent (in consultation with the Lenders) may reasonably request.

 

(b)                                 The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and its Subsidiaries on
the date of execution of this Agreement and businesses reasonably related,
incidental or ancillary thereto or that is a reasonable extension thereof.

 

Section 6.03                             [Reserved].

 

Section 6.04                             Financial Covenant; Leverage. The
Borrower will not permit the ratio determined as of the last day of each of its
fiscal quarters, commencing with the first full fiscal quarter following the
Closing Date, of (i) Consolidated Total Debt of the Borrower as of the last day
of any fiscal quarter to (ii) Consolidated EBITDA of the Borrower for the last
four fiscal quarters ending on the last day of such fiscal quarter (such ratio,
the “Leverage Ratio”) to be greater than the applicable level set forth below
opposite such fiscal quarter under the heading “Leverage Ratio”

 

Fiscal Quarter Ending
on or about

 

Leverage Ratio

 

June 30, 2018

 

5.85:1.00

 

September 30, 2018

 

5.85:1.00

 

December 31, 2018

 

5.50:1.00

 

 

48

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending
on or about

 

Leverage Ratio

 

March 31, 2019

 

5.50:1.00

 

June 30, 2019

 

5.50:1.00

 

September 30, 2019

 

5.00:1.00

 

December 31, 2019

 

5.00:1.00

 

March 31, 2020

 

5.00:1.00

 

June 30, 2020

 

4.50:1.00

 

September 30, 2020

 

4.50:1.00

 

December 31, 2020

 

4.50:1.00

 

March 31, 2021 and thereafter

 

4.00:1.00

 

 

Notwithstanding the foregoing, in connection with any proposed acquisition or
series of related acquisitions (that shall close within six months of the first
such related acquisition to close) by the Borrower and/or any of its
Subsidiaries for which the payment of consideration or assumption or incurrence
of Indebtedness by the Borrower and its Subsidiaries in connection therewith is
at least $750,000,000 as certified by the Borrower to the Administrative Agent,
which certificate shall contain a request to increase the Leverage Ratio
pursuant to the terms hereof and shall be delivered on or prior to the date that
is 30 days (or such later date as may be agreed by the Administrative Agent)
after the date the applicable Material Acquisition, or the last of a series of
acquisitions constituting the applicable Material Acquisition, is consummated (a
“Material Acquisition”), for the period commencing on the date of consummation
of a Material Acquisition, through the first full twelve calendar month period
ending immediately following the consummation of the Material Acquisition, the
maximum Leverage Ratio shall instead be 0.50:1.00 higher than the otherwise
applicable level set forth above; provided, further, that in the event any such
Indebtedness is incurred prior to the consummation of such Material Acquisition
and the Borrower provides a certification to the Administrative Agent that the
proceeds of such Indebtedness are to be used in connection with the consummation
of such Material Acquisition (including Indebtedness incurred to pay related
Transaction Costs), such Indebtedness shall not be included in the calculation
of the Borrower’s Leverage Ratio until the consummation of the Material
Acquisition.

 

Section 6.05                             Transactions with Affiliates. The
Borrower will not, and will not permit any of its Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, in excess of $15,000,000, except
(a) transactions at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) compensation to employees, officers, directors,
members of management or consultants (including in the form of equity grants,
sales or issuances of Stock (and associated matching equity awards), restricted
stock plans, long-term incentive plans, stock appreciation rights plans,
participation plans or similar employee benefits plans), severance arrangements
and the payment and/or reimbursement of directors’ and officers’ fees and
expenses and the provision of indemnification to directors, officers, employees,
members of management and consultants of the Borrower and the Subsidiaries,
(c) transactions between or among the Borrower and any Subsidiary or between or
among Subsidiaries, (d) pursuant to a contract or agreement for the sharing or
allocation of Taxes, (e) any agreement between any Person and an Affiliate of
such Person existing at the time such Person is acquired by or merged into such
Borrower or its Subsidiaries; provided that such agreement was not entered into
in contemplation of such acquisition or merger, (f) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Stock in the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Stock in the Borrower, (g) transactions that are approved by a majority of
the disinterested members of the board of

 

49

--------------------------------------------------------------------------------


 

directors of the Borrower, (h) transactions undertaken in good faith for the
purpose of improving the consolidated Tax efficiency of such Borrower and its
Subsidiaries and not for the purpose of circumventing any covenant set forth in
this Agreement, (i) transactions with joint ventures for the purchase, sale or
distribution of goods and services entered into in the ordinary course of
business, (j) the existence of, and the performance of obligations of the
Borrower or any of its Subsidiaries under the terms of any agreement in
existence or contemplated as of the Closing Date and identified on Schedule
6.05, as these agreements may be amended, restated, amended and restated,
supplemented, extended, renewed or otherwise modified from time to time;
provided, however, that any future amendment, restatement, amendment and
restatement, supplement, extension, renewal or other modification entered into
after the Effective Date will be permitted to the extent that its terms are not
more disadvantageous in any material respect, taken as a whole, to the Lenders
than the terms of the agreements on the Effective Date and (k) the consummation
of the Transactions.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of the Loans when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on the Loans or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party that is a
Material Subsidiary in or in connection with this Agreement or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.02(a), 5.03
(with respect to the Borrower’s existence) or 5.08 or in Article VI;

 

(e)                                  the Borrower or any other Loan Party that
is a Material Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after the Administrative Agent
giving notice thereof to the Borrower (which notice will be given at the request
of any Lender);

 

(f)                                   the Borrower or any Loan Party that is a
Material Subsidiary shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable, and such failure shall continue
after any applicable grace period;

 

(g)                                  any default occurs in respect of any
Material Indebtedness that results in such Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with

 

50

--------------------------------------------------------------------------------


 

or without the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) any Indebtedness
that becomes due as a result of any sale, lease, transfer or other disposition
of property or assets securing such Indebtedness and (ii) any default in
observance or performance of any of the obligations of the Borrower or any
Material Subsidiary under any Swap Agreement that results in the exercise by the
counterparty thereunder of such counterparty’s right to terminate its position
under such Swap Agreement, and the Swap Termination Value owed by the Borrower
or such Material Subsidiary as a result of such termination is less than
$250,000,000.

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Significant
Subsidiary (including any group of Subsidiaries considered collectively in the
aggregate, that would constitute a Significant Subsidiary) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any such Significant Subsidiary (including
any group of Subsidiaries considered collectively in the aggregate, that would
constitute a Significant Subsidiary) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed,
undischarged or unbonded for 60 consecutive days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Significant
Subsidiary (including any group of Subsidiaries considered collectively in the
aggregate, that would constitute a Significant Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
(including any group of Subsidiaries considered collectively in the aggregate,
that would constitute a Significant Subsidiary) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)                                    the Borrower or any Significant
Subsidiary (including any group of Subsidiaries considered collectively in the
aggregate, that would constitute a Significant Subsidiary) shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $250,000,000 (to the extent not
covered by independent third-party insurance or indemnity (other than standard
deductibles) as to which the insurer or indemnnitor has been notified of such
judgment and has not denied coverage thereof) shall be entered against the
Borrower or any Material Subsidiary and the same shall remain unpaid or
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or such Material
Subsidiary to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that
results in liability of the Borrower or any Material Subsidiary in an aggregate
amount which would reasonably be expected to have a Material Adverse Effect;

 

51

--------------------------------------------------------------------------------


 

(m)                             a Change in Control shall occur; or

 

(n)                                 the Guaranty shall cease to be valid and
enforceable against any Guarantor that is a Significant Subsidiary (including
any group of Subsidiaries considered collectively in the aggregate, that would
constitute a Significant Subsidiary), or any such Person or Persons shall so
assert in writing;

 

then, and during the continuance of (i) any Event of Default pursuant to clause
(b) of this Article prior to the Closing Date, the Administrative Agent may and
at the request of the Required Lenders shall, by notice to the Borrower,
terminate the Commitments, and thereupon the Commitments shall terminate
immediately and (ii) any Event of Default (other than an event with respect to
the Borrower described in clauses (h) or (i) of this Article) on the Closing
Date (following the Borrowing of the Loans on such date) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any Event of Default with respect to the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

From the date hereof to and including the earlier of the End Date and the
funding of the Loans on the Closing Date, and notwithstanding (i) that any
representation given as a condition to the Closing Date (excluding the Specified
Representations and Acquisition Representations constituting conditions under
Section 4.02(i)) was incorrect, (ii) any failure by the Borrower to comply with
the provisions of Articles V and VI (excluding compliance on the Closing Date
with the provisions of Articles V and VI that are conditions to the Closing Date
under Section 4.02(j)), (iii) any provision to the contrary in this Agreement or
(iv) that any condition to the Closing Date may subsequently be determined not
to have been satisfied, neither the Administrative Agent nor any Lender shall be
entitled (unless an Event of Default under clause (b) of Article VII (solely
with respect to fees) or clauses (h) or (i) of Article VII (solely with respect
to the Surviving Borrower) shall have occurred and is continuing) to: (a) cancel
any of its Commitments with respect to the Loans, (b) rescind, terminate or
cancel this Agreement or any of its Commitments with respect to the Loans or
exercise any right or remedy hereunder, to the extent to do so would prevent,
limit or delay the making of its Loan, (c) refuse to participate in making its
Loan or (d) exercise any right of set-off or counterclaim in respect of its Loan
to the extent to do so would prevent, limit or delay the making of its Loan;
provided that the conditions set forth in Section 4.02 are satisfied.
Furthermore, (a) the rights and remedies of the Lenders and the Administrative
Agent shall not be limited in the event that any condition set forth
Section 4.02 is not satisfied on the Closing Date and (b) from the Closing Date
after giving effect to the funding of the Loans on such date, all of the rights,
remedies and entitlements of the Administrative Agent and the Lenders shall be
available notwithstanding that such rights were not available prior to such time
as a result of the foregoing.

 

52

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT; THE AGENTS

 

Section 8.01                             The Administrative Agent; the Agents.
(a) Each of the Lenders hereby irrevocably appoints the Administrative Agent and
its successors and assigns as its agent and authorizes the Administrative Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent by the terms hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the foregoing, each Lender hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Document.

 

(b)                                 The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

(c)                                  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing (i) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby and in the other Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) and, unless
and until revoked in writing, such written directions shall be binding upon each
Lender; provided, however, that the Administrative Agent shall not be required
to take any action that (x) the Administrative Agent in good faith believes
exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders with respect to such action
or (y) is contrary to this Agreement or any other Loan Document or applicable
law, including any action that may be in violation of the automatic stay under
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided, and (iii) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct (as finally determined by a court of competent jurisdiction).
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement, (B) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein, (D) the validity, enforceability,

 

53

--------------------------------------------------------------------------------


 

effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (E) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. Nothing in this Agreement
shall require the Administrative Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder or in the exercise of any of its rights or powers if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

(d)                                 The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

(e)                                  The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the term loan facility provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
gross negligence or willful misconduct of any sub-agent except to the extent
that a court of competent jurisdiction determines in a final and nonappealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent.

 

(f)                                   Subject to the appointment and acceptance
of a successor Administrative Agent as provided in this paragraph, the
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
subject to the consent of the Borrower (unless an Event of Default under clauses
(a), (b), (h) or (i) of Article VII has occurred and is continuing), to appoint
a successor. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within sixty (60) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

(g)                                  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the

 

54

--------------------------------------------------------------------------------


 

Administrative Agent, any arranger, any other Lender or any other Related
Parties of any of the foregoing and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

(h)                                 Nothing in this Agreement or any Loan
Document shall require the Administrative Agent to account to any Lender for any
sum or the profit element of any sum received by the Administrative Agent for
its own account.

 

(i)                                     Anything herein to the contrary
notwithstanding, none of the Agents or the Bookrunners listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in their capacity, as
applicable, as Agent or a Lender hereunder.

 

(j)                                    In case of the pendency of any proceeding
with respect to any Loan Party under any federal or state bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, the
Administrative Agent (irrespective of whether the principal of the Loans or
other Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent allowed in such judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 8.02                             Administrative Agent’s
Reliance, Indemnification. Neither the Administrative Agent nor any of its
Related Parties shall be (i) liable for any action taken or omitted to be taken
by it under or in connection with this Agreement or the other Loan Documents
(x) with the consent of or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or (y) in the absence of its
own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or

 

55

--------------------------------------------------------------------------------


 

sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party to perform its obligations hereunder or thereunder.

 

Section 8.03                             Certain ERISA Matters. (a) Each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans or the Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:

 

(i)                                     neither the Administrative Agent or any
of its respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

 

56

--------------------------------------------------------------------------------


 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent or any of its respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

 

(c)                                  The Administrative Agent hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, arrangement fees,
commitment fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01                             Notices. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile or, to the extent provided in paragraph (b) below, facsimile or
electronic mail, as follows:

 

if to the Borrower, to it at:

 

Maple Parent Holdings Corp.

33 Coffee Lane

Waterbury, VT 05676

 

57

--------------------------------------------------------------------------------


 

Attention: Ozan Dokmeciouglu, Chief Financial Officer

E-mail: Ozan.Dokmecioglu@keurig.com

 

with a copy to:

 

Maple Parent Holdings Corp.

33 Coffee Lane

Waterbury, VT 05676

Attention: Mike Degnan, Chief Legal Officer

E-mail:  Mike.Degnan@keurig.com

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New Nork, NY 10036

Attn: Steven Messina
Facsimile No.:                   917-777-3509
Email:                                                           
steven.messina@skadden.com

 

if to the Administrative Agent, to:

 

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
NCC5, Floor 1
Newark, DE 19713-2107
Attention: Jane Dreisbach
Facsimile No.:                   (302) 634-4733
Email:                                                           
jane.dreisbach@jpmorgan.com

 

with a copy to:

 

JPMorgan Chase Bank
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention:                                         Tony Yung
Facsimile No.:                   (212) 270-6637
Email:                                                           
tony.yung@jpmorgan.com

 

if to any other Lender, to it at:

 

its address (or facsimile number or electronic mail address) set forth in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

58

--------------------------------------------------------------------------------


 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by facsimile or electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. The Borrower agrees that
the Administrative Agent may, but shall not be obligated to, make Communications
available to the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Electronic System. Any Electronic System used by the Administrative Agent is
provided “as is” and “as available.” The Agent Parties (as defined below) do not
warrant the adequacy of such Electronic Systems and expressly disclaim liability
for errors or omissions in the Communications. “Electronic System” means any
electronic system, including e-mail, e-fax, Intralinks®, ClearPar®, Debt Domain,
Syndtrak and any other Internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent and any of its
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

(d)                                 NONE OF THE ADMINISTRATIVE AGENT, THE
BOOKRUNNERS, ANY OF THE LENDERS, OR ANY RELATED PARTY OF ANY OF THE FOREGOING
PERSONS OR ANY OF THEIR OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “AGENT PARTIES”) SHALL BE LIABLE
FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION
OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND EACH SUCH
PARTY EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN SUCH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS OR
THEREBY, EXCEPT TO THE EXTENT ARISING FROM THE BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH PARTY, OR THE MATERIAL BREACH BY SUCH PARTY OF
SECTION 9.12, IN EACH CASE IN THE USE OF SUCH SYSTEMS, AS DETERMINED BY A FINAL,
NON-

 

59

--------------------------------------------------------------------------------


 

APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR CODE DEFECTS IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH SUCH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS.

 

Section 9.02                             Waivers; Amendments. (a) No failure or
delay by the Administrative Agent or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)                                 Subject to Section 2.13(b) and
Section 9.02(c) below, neither this Agreement nor any other Loan Document nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of the Loans or reduce the rate of interest thereon (other
than interest accruing pursuant to Section 2.12(b) or a waiver thereof), or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of the Loans, or any interest thereon (other than interest accruing
pursuant to Section 2.12(b) or a waiver thereof), or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vi) release all or
substantially all of the Guarantors (other than in accordance with Section 9.17)
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent. Notwithstanding the foregoing, no consent with respect to
any amendment, waiver or other modification of this Agreement shall be required
of any Defaulting Lender to the extent set forth in Section 2.19(b).

 

(c)                                  Notwithstanding anything in this Agreement
(including, without limitation, this Section 9.02(b)) or any other Loan Document
to the contrary, guarantees or supplements or joinders to the Guaranty executed
by Subsidiaries in connection with this Agreement or any terminations or
releases thereof pursuant to Section 9.17 may be in a form reasonably determined
by the Administrative Agent and may be, together with any other Loan Document,
entered into, amended, supplemented or waived (without the consent of any other
Person) by the applicable Subsidiary or Subsidiaries, Loan Party or Loan Parties
and the Administrative Agent in its sole discretion.

 

60

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding the foregoing, the
Administrative Agent, with the prior written consent of the Borrower, may amend,
modify or supplement any Loan Document without the consent of any Lender or the
Required Lenders in order to correct, amend or cure any ambiguity, inconsistency
or defect or correct any typographical error or other error in any Loan Document
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof.

 

Section 9.03                             Expenses; Indemnity; Damage Waiver.
(a) To the extent the Closing Date occurs, the Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses (including due diligence
expenses, syndication expenses, consultant’s fees and expenses, travel expenses,
but in the case of legal fees limited to reasonable fees, charges and
disbursements of one counsel and if reasonably required by the Administrative
Agent, local counsel or specialist counsel, and, if there is an actual or
perceived conflict of interest that requires separate representation for any
Agent, any Bookrunner or any Lender, one additional counsel for each Person
subject to such conflict of interest (in each case except allocated costs of
in-house counsel)) incurred by the Bookrunners, the Administrative Agent, and
their respective Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by any Agent, the Bookrunners or any Lender, including the fees,
charges and disbursements of one counsel for the Administrative Agent, the
Bookrunners or any Lender in connection with the enforcement or protection of
their rights (A) in connection with this Agreement, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Bookrunners and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of one counsel for any Indemnitee and if reasonably
required by the Administrative Agent, local counsel or specialist counsel, and,
if there is an actual or perceived conflict of interest that requires separate
representation for any Indemnitee, one additional counsel for each Person
subject to such conflict of interest (in each case except allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) the
Loans or the use of the proceeds therefrom, (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability arising
from any activities or operations of, or ownership of any property by, the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to (A) the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to arise from the bad faith,
gross negligence or willful misconduct of such Indemnitee or the material breach
by such Indemnitee of the express terms of this Agreement, (B) to the extent
that such losses, claims, damages, liabilities or related expenses arise out of,
or in connection with, any proceeding that does not involve an act or omission
by the Borrower or any of its Affiliates and that is brought by an Indemnitee
against any other Indemnitee (other than in its capacity as an agent, arranger
or bookrunner with respect to the credit facility evidenced hereby), or (C) to
the extent of any settlement of

 

61

--------------------------------------------------------------------------------


 

any proceeding if the amount of such settlement was effected without the
Borrower’s consent (which consent shall not be unreasonably withheld), but if
settled with the Borrower’s written consent or if there is a final judgment for
the plaintiff in any such proceeding, the Borrower agrees to indemnify and hold
harmless each Indemnitee from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with this Section 9.03(b). To the extent that the undertakings to defend,
indemnify, pay and hold harmless as set forth in this Section 9.03(b) may be
unenforceable in whole or in part because they are violative of any law or
public policy, the Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all such losses, claims, damages, liabilities and related
expenses incurred by the Indemnitees or any of them. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
Bookrunners under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent or the Bookrunners, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that (i) the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Bookrunners in its capacity as
such and (ii) no such payment shall release any of the Borrower’s indemnity or
reimbursement obligations under the Loan Documents.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, and each Indemnitee shall not assert, and hereby waives, any claim
against the Borrower, in each case on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, the Loans
or the use of the proceeds thereof; provided that nothing contained in this
paragraph shall limit the Borrower’s obligations set forth in this Section 9.03.

 

Section 9.04                             Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than (i) the Borrower and its Subsidiaries, (ii) natural persons and investment
vehicles of natural persons and (iii) any Defaulting Lender or any Subsidiary of
a Defaulting Lender) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned) of:

 

(A)                               the Borrower, provided that, the Borrower
shall be deemed to have consented to an assignment unless it shall have objected
thereto by

 

62

--------------------------------------------------------------------------------


 

written notice to the Administrative Agent within ten Business Days after having
received a written request for its consent to such proposed assignment;
provided further that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Article VII(a), (b), (h) or (i) has occurred and is
continuing, any other assignee; and

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Lender immediately prior to giving effect to such assignment,
an Affiliate of a Lender or an Approved Fund.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default under Article VII(a), (b), (h) or (i) has occurred and is
continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of Commitments or Loans or
to prohibit assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of Commitments or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and any of its Subsidiaries, and their related parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b) of this Section, from and after the effective date
specified in each Assignment and

 

63

--------------------------------------------------------------------------------


 

Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03 to the extent that any claim thereunder relates to an
event arising prior to such assignment. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in the United States a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitment of, and principal amount (and stated interest) of
the Loans and any interest thereon owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Sections
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) (other than (i) the Borrower and its
Subsidiaries, (ii) natural persons and investment vehicles of natural persons
and (iii) any Defaulting Lender or any Subsidiary of a Defaulting Lender) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each

 

64

--------------------------------------------------------------------------------


 

Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(e), it being understood that the documentation required under
Section 2.16(e) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Sections 2.17 and 2.18 as if it were an
assignee under paragraph (b) of this Section. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.18(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.14 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless (x) the sale of the participation to such
Participant is made with the Borrower’s prior written consent or (y) such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.16(e) as though it were a
Lender and in any event shall not be entitled to any greater payment than the
applicable Lender that sold such participation to such Participant would have
been entitled to receive. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, central bank or
similar institution and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 9.05                             Survival. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of the Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as

 

65

--------------------------------------------------------------------------------


 

the principal of or any accrued interest on the Loans or any fee or any other
amount payable under this Agreement is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement of any provision hereof.

 

Section 9.06                             Counterparts; Integration;
Effectiveness. This Agreement may be executed in one or more counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective on the Effective Date, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic communication (including by
electronic mail as a .pdf or .tif attachment) shall be effective as delivery of
a manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include electronic signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 9.07                             Severability. Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 9.08                             Right of Setoff. If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all Obligations held by such Lender to the
extent then due and owing, irrespective of whether or not such Lender shall have
made any demand under this Agreement. Each Lender agrees to notify the Borrower
promptly of its exercise of any rights under this Section, but the failure to
provide such notice shall not otherwise limit its rights under this Section or
result in any liability to such Lender. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

Section 9.09                             Governing Law; Jurisdiction; Consent to
Service of Process. (a) This Agreement and any claim or controversy arising
hereunder or related hereto shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York; notwithstanding the
foregoing, it is understood and agreed that (a) the interpretation of the
definition “DPSG Material Adverse Effect” (as defined in the Acquisition
Agreement as in effect on January 29, 2018) and whether or not a DPSG Material
Adverse Effect has occurred, (b) the determination of the accuracy of any
Acquisition Representation and whether as a result of any inaccuracy thereof the
Initial Borrower or its applicable

 

66

--------------------------------------------------------------------------------


 

affiliate have the right to terminate its obligations under the Acquisition
Agreement or to decline to consummate the Acquisition and (c) the determination
of whether the Acquisition has been consummated in accordance with the terms of
the Acquisition Agreement and, in any case, claims or disputes arising out of
any such interpretation or determination or any aspect thereof, in each case,
shall be governed by, and construed and interpreted in accordance with the laws
of the State of Delaware, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process at the address provided for in Section 9.01.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

Section 9.10                             WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11                             Headings. Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 9.12                             Confidentiality. (a) Each of the
Administrative Agent, the Agents, the Bookrunners and the Lenders (each, a
“Disclosing Party”) agrees to maintain the confidentiality of the Information
(as defined below) in accordance with such Person’s customary procedures for
handling confidential information of such nature, except that Information may be
disclosed (i) to Related Parties of such Disclosing Party, including
accountants, legal counsel and other advisors (it being understood that

 

67

--------------------------------------------------------------------------------


 

the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) upon the request or demand of any regulatory authority
having jurisdiction over such Disclosing Party or its Affiliates (in which case
such Disclosing Party shall, except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority (x) promptly notify the Borrower,
in advance, to the extent permitted by law and (y) so furnish only that portion
of such information which the applicable Disclosing Party is legally required to
disclose), (iii) in any legal, judicial, administrative proceeding or other
compulsory process or as required by applicable law or regulations (in which
case such Disclosing Party shall except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority (x) promptly notify the Borrower,
in advance, to the extent permitted by law and (y) so furnish only that portion
of such information which the applicable Disclosing Party is legally required to
disclose), (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (vi) subject to an
agreement containing provisions no less restrictive than those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (viii) with the
consent of the Borrower or (vii) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to any Disclosing Party on a non-confidential basis from a
source other than the Borrower or any of its Related Parties not known by such
Disclosing Party to be disclosed by such source in breach of any legal or
contractual obligation to the Borrower or any of its Related Parties. In
addition, each Disclosing Party may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers in connection with the
administration and management of this Agreement and the other Loan Documents;
provided that, no such Disclosing Party shall disclose the identity of the
Borrower. For the purposes of this Section, “Information” means all information
that is made available to any Disclosing Party by or on behalf of the Borrower
or any of its Related Parties in connection with this Agreement and the
transactions contemplated hereby, other than any such information that is
available to such Disclosing Party on a non-confidential basis prior to
disclosure by the Borrower or any of its Related Parties, excluding any
information which, to such Disclosing Party’s actual knowledge, has been
disclosed by the source of such information in violation of a duty of
confidentiality to the Borrower or any of its Affiliates. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(b)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS SUBSIDIARIES, AND THEIR RELATED

 

68

--------------------------------------------------------------------------------


 

PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

Section 9.13                             Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to the Loans, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

Section 9.14                             Patriot Act. Each Lender subject to the
Patriot Act hereby notifies the Borrower and each Guarantor that, pursuant to
Section 326 of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, including the name
and address of the Borrower and each Guarantor and other information that will
allow such Lender to identify the Borrower and each Guarantor in accordance with
the Patriot Act.

 

Section 9.15                             Acknowledgement and Consent to Bail-In
of EEA Financial Institutions. Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

69

--------------------------------------------------------------------------------


 

Section 9.16                             No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent and the Bookrunners are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent and the Bookrunners, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Bookrunners and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person,
(B) irrespective of whether any Lender, any Bookrunner, the Administrative Agent
or any of their Affiliates has advised or is advising the Borrower on other
matters, the Borrower shall not claim any such fiduciary, advisory or agency
relationship or services and the Borrower acknowledges that none of the
Administrative Agent, any Lender, any Bookrunner or any of their Affiliates owes
a fiduciary or similar duty to the Borrower in connection with the Transactions
or the process leading thereto and; and (iii) the Administrative Agent, the
Lenders and the Bookrunners and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Agent nor any Bookrunner or Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates.

 

Section 9.17                             Release of Guarantors. Notwithstanding
anything to the contrary contained herein or in any other Loan Document:

 

(a)                                 A Guarantor shall automatically be released
and discharged in full from its obligations under the Guaranty upon the
consummation of any transaction permitted by this Agreement as a result of which
such Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

 

(b)                                 Further, the Administrative Agent may (and
is hereby irrevocably authorized by each Lender to), upon the request of the
Borrower, release any Guarantor from its obligations under the Guaranty if, as
of the time such Guarantor is released and immediately after giving effect
thereto, the Guaranty of such Guarantor is not required by Section 5.09.

 

(c)                                  At such time as the principal and interest
with respect to all Loans and all other monetary payment Obligations which are
then due and payable (other than contingent indemnification obligations and
other Obligations expressly stated to survive such payment and termination) have
been paid in full and all Commitments have terminated or expired (such time, the
“Facility Termination”), the Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Guarantor thereunder shall
automatically terminate and be released and discharged in full, all without
delivery of any instrument or performance of any act by any Person. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if within 180 days after such
release (or such longer period under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect during which
any payment in respect of the Obligations guaranteed thereby can be annulled,
avoided, set

 

70

--------------------------------------------------------------------------------


 

aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid) any portion of any payment in
respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made; provided, however, that any such reinstated guarantee shall be released
immediately upon the Obligations being indefeasibly paid in full.

 

[SIGNATURE PAGES FOLLOW]

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

MAPLE PARENT HOLDINGS CORP.,

 

as Initial Borrower

 

 

 

 

 

 

 

By

/s/ Ozan Dokmecioglu

 

 

Name: Ozan Dokmecioglu

 

 

Title: Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender

 

 

 

 

 

 

 

By

/s/ Tony Young

 

 

Name: Tony Young

 

 

Title: Executive Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

By

/s/ Robert C. Megan

 

 

Name: Robert C. Megan

 

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Robert C. Megan

 

 

Name: Robert C. Megan

 

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name:  Robert Ehudin

 

 

Title:    Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as Lender

 

 

 

 

 

 

 

By:

/s/ Christopher Sked

 

 

Name:  Christopher Sked

 

 

Title:    Managing Director

 

 

 

 

 

 

 

By:

/s/ Ade Adedeji

 

 

Name:  Ade Adedeji

 

 

Title:    Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Robert Kane

 

 

Name:  Robert Kane

 

 

Title:    Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Lender

 

 

 

 

 

 

 

By:

/s/ Van Brandenburg

 

 

Name:  Van Brandenburg

 

 

Title:    Executive Director

 

 

 

 

 

 

 

By:

/s/ Erin MacEachern

 

 

Name:  Erin MacEachern

 

 

Title:    Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender

 

 

 

 

 

 

By:

/s/ Thibault Rosset

 

 

Name: Thibault Rosset

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Gary Herzog

 

 

Name: Gary Herzog

 

 

Title: Managing Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

INTESA SANPAOLO S.P.A. NEW YORK BRANCH, as Lender

 

 

 

 

 

 

By:

 /s/ Francesco Di Mario

 

 

Name: Francesco Di Mario

 

 

Title: FVP — Head of Credit

 

 

 

 

 

 

 

By:

/s/ Nicholas A. Matacchieri

 

 

Name: Nicholas A. Matacchieri

 

 

Title: VP

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as Lender

 

 

 

 

 

 

By:

/s/ James R. Fayen

 

 

Name: James R. Fayen

 

 

Title: Managing Director

 

 

 

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender

 

 

 

 

 

By:

/s/ Victor Pierzchalski

 

 

Name:  Victor Pierzchalski

 

 

Title:    Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

 

By:

/s/ Nikhil Madhok

 

 

Name:  Nikhil Madhok

 

 

Title:    Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Irena Stavreska

 

 

Name:  Irena Stavreska

 

 

Title:    Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC, as Lender

 

 

 

 

 

 

By:

/s/ Javier Ramirez

 

 

Name:  Javier Ramirez

 

 

Title:    Director

 

 

 

 

By:

/s/ Adriano Echavarria

 

 

Name:  Adriano Echavarria

 

 

Title:    Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK CANADA, as Lender

 

 

 

 

 

 

 

By:

/s/ Lotfi Bengalouze

 

 

Name:  Lotfi Bengalouze

 

 

Title:    AVP-Multinational Group

 

 

 

 

By:

/s/ Othmane Belmamoun

 

 

Name:  Othmane Belmamoun

 

 

Title:    Analyst-Multinational Group

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

 

By:

/s/ Benjamin Green

 

 

Name:  Benjamin Green

 

 

Title:    Associate Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

INDUSTRIAL & COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH, as Lender

 

 

 

 

 

 

 

By:

/s/ Pinyen Shih

 

 

Name:  Pinyen Shih

 

 

Title:    Executive Director

 

 

 

 

By:

/s/ Xiaoyu Yang

 

 

Name:  Xiaoyu Yang

 

 

Title:    Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MEDIOBANCA INTERNATIONAL (LUXEMBOURG) S.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Stefano Biondi

 

 

Name:  Stefano Biondi

 

 

Title:    Chief Executive Officer

 

 

 

 

By:

/s/ Edoardo Reitano

 

 

Name:  Edoardo Reitano

 

 

Title:    Chief Financial Officer

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Karen Ng

 

 

Name:  Karen Ng

 

 

Title:    Senior Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as Lender

 

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

 

Name:  James D. Weinstein

 

 

Title:    Managing Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH, as Lender

 

 

 

 

 

 

 

By:

/s/ Matthew DeCarlo

 

 

Name: Matthew DeCarlo

 

 

Title: Senior Director

 

 

 

 

 

 

 

By:

/s/ Elke Videgain

 

 

Name: Elke Videgain

 

 

Title: Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Kathryn L. Hinderhofer

 

 

Name: Kathryn L. Hinderhofer

 

 

Title: Officer

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH, as Lender

 

 

 

 

 

 

 

By:

/s/ Eugen Kenny

 

 

Name: Eugene Kenny

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Eric Longuet

 

 

Name: Eric Longuet

 

 

Title: Managing Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ING BANK, A BRANCH OF ING-DIBA AG, as Lender

 

 

 

 

 

 

 

By:

/s/ Michael Hofmann

 

 

Name: Michael Hofmann

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Christine Schmitz

 

 

Name: Christine Schmitz

 

 

Title: Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PEOPLE’S UNITED BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Darci Buchanon

 

 

Name: Darci Buchanon

 

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

 

 

By:

/s/ Katherine Bass

 

 

Name: Katherine Bass

 

 

Title: Director

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Alan Garson

 

 

Name: Alan Garson

 

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

 

By:

/s/ Kenneth R. Fieler

 

 

Name: Kenneth R. Fieler

 

 

Title: Vice President

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------